- 8812

KARDEX: 100262

E 1
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 133
QUE CELEBRAN DE UNA PARTE:
a PERUPETRO 5.A.
Y 5
PETROLIFERA PETROLEUM DEL PERU S.A.C. —
- COM INTERVENCION DE:
| PETROLIFERA PETROLEUM LIMITED
Y
= el BANCO CENTRAL DE RESERVA DEL PERU
ARRAAA AAA REARAA RARA AA ARA RARA AAA AAA A ARA A RA AAA AAA RARA RARA AR AAA
EN LA CIUDAD DE LIMA A LOS DIECISEIS DIAS DEL MES DE ABRIL DEL AÑO DOS MIL
NUEVE, YO: RICARDO FERNANDINI ART CAEOGROO NOTARIO: DE LIMA, EXTIENDO LA
ENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO
ARTICULOS 27 Y 54, INCISO H DEL DECRETO LEGISLATIVO N* 1049. s=====

mse=s============ COMPARECEN ======:

¡SENTADA POR SU GERENTE GENERAL (E), SEÑOR MILTON UBALDO
QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL: CASADO, DE FESIÓN: INGENIERO; IDENTIFICADO CON DOCUMENTO NACIONAL,
DE IDENTIDAD N* 09150438, DESIGNADO MEDIANTE ACUERDO DE DIRECTORIO N” 016-
” 2009 DE FECHA 27 DE FEBRERO DE 2009 Y DE CONFORMIDAD CON LO DISPUESTO EN EL
ACUERDO DE DIRECTORIO DE PERUPETRO N* 103-2008 DE FECHA 22 DE AGOSTO DE

2008, LOS MISMOS QUE SE INSERTAN s===ós==s=s==s===========s=eemmemeo=====

Y DE LA OTRA PARTE: escesesosoosoeocoocoooaaremebas===
PETROLIFERA PETROLEUM DEL PERU S.A.C., CON REGISTRO ÚNICO DE CONTRIBUYENTES
/ N* 20510478348, CON DOMICILIO /EN CALLE ANTEQUERA N* 777, OFICINA 701, SAN
ISIDRO, LIMA, INSCRITA EN LA PARTIDA ELECTRÓNICA N* 11736860 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA Y EN LA PARTIDA 11742496 DEL REGISTRO PÚBLICO DE
HÍDROCARBUROS, DEBIDAMENTE REPRESENTADA POR-—EL SEÑOR CARLOS ARTURO
REYES, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO,
DE PROFESION: INGENIERO, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N'
07781022 SUFRAGANTE ELECTORAL, Y EL SEÑOR FRANCISCO GALVEZ DAÑINO, QUIEN
s138

MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION:
ABOGADO, IDENTIFICADO ' CON DOCUMENTO NACIONAL DE IDENTIDAD N” _0B231225 Ñ
SUFRAGANTE ELECTORAL, AUTORIZADOS SEGÚN PODER INSCRITO EN EL ASIENTO C00003
DE LA PARTIDA ELECTRONICA N* 11736860,, DEL REGISTRO DE PERSONAS JURIDÍCAS

A

CON LA INTERVENCIÓN DE: PETROLIFERA PETROLEUM LIMITED, CON DOMICILIO EN 900,
332-6th, AVENUE SW, CALGARY, ALBERTA, T2P338, CANADA, DEBIDAMENTE
REPRESENTADA POR EL SEÑOR FRANCISCO GALVEZ DAÑINO, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION: ABOGADO;

DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08231225,
SUFRAGANTE ELECTORAL, AUTORIZADO SEGÚN PODER QUE SE ADJUNTA. ============É=
Y EL BANCO CENTRAL DE RESERVA DEL PERÚ CON REGISTRO ÚNICO DE CONTRIBUYENTES
N% 20122476309, CON DOMICILIO EN JIRÓN MIRÓ QUESADA N” 441, LIMA, LIMA,

INSCRITA HOY EN LA PARTIDA ELECTRÓNICA N% 11014549 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA, REPRESENTADA POR SU GERENTE GENERAL, SEÑOR RENZO y

Ba

GUILLERMO ROSSINI MIÑÁN, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL: CASADO,
DE PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL

DE IDENTIDAD N* 08727483 SUFRAGANTE ELECTORAL, Y SU GERENTE JURÍDICO SEÑOR” *

MANUEL MONTEAGUDO VALDEZ, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO,
DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 10275927 SUFRAGANTE ELECTORAL, AUTORIZADOS CONFORME CONSTA DE ”
LA COMUNICACIÓN DE LA GERENCIA GENERAL DE ESTE BANCO N* 092-2008-BCRP, DE
FECHA 19 DE SETIEMBRE DEL 2008, Y POR lACTA N” 4250 LA MISMA QUE CORRE
INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA ELECTRONICA N* 11014549 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA. A o:
LOS OTORGANTES SON MAYORES DE EDAD, A QUIENES HE IDENTIFICADO CON EL
DOCUMENTO DE IDENTIDAD QUE EXHIBIERON, PROCEDEN CON CAPACIDAD LEGAL,
LIBERTAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN Y ME HAN HECHO LLEGAR UNA
MINUTA FIEMADA Y AUTORIZADA PARA QUE SU CONTENIDO LO ELEVE A ESCRITURA
PÚBLICA, LA MISMA QUE ARCHIVO EN EL MINUTARIO, CON EL MUMERO DE ORDEN
CORRESPONDIENTE Y CUYO TENOR LITERAL ES COMO SIGUE: ===
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: =a==emanaasaamme
Sírvase usted extender en su Registro de Escrituras Públicas una de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
Tel Lote 133 cuya suscripción ha sido aprobada por Decreto Supremo N* 026-
2009-EM, publicado en el diario oficial el 16 de abril de-2009, que
celebran, de una parte, PERUPETRO S.A. con Registro Único de Contribuyentes
8813

Ghscrita en la Partida Electrónica N” 00259837 del Registro de Personas
Jurídicas de Lima, en adelante PERUPETRO; debidamente representada por su
Gerente General (e), señor Milton Ubaldo Rodríguez Cornejo, de nacionalidad
peruana, de estado civil: casado, de profesión: Ingeniero; identificado con
Documento Nacional de Identidad N” 09150438, designado mediante Acuerdo de
Directorio N* 016-2009 de flecha 27 de febrero de 2009 y de conformidad con
lo dispuesto en el Acuerdo de Directorio de PERUPETRO N* 103-2008 de fecha
22 de agosto de 2008, los mismos que se insertan; y, de la otra parta
Petrolifera Petroleum (del Perú S.A.C., con Registro Único de Contribuyentes
N* 20510478348, con domicilio en calle Antequera N* 777 Oficina 701, San
Isidro, Lima, inscrita en la Partida Electrónica N* 11736860 del Registro
de Personas Jurídicas de Lima y en la Partida Electrónica No 11742496 del

Registro Público de Hidrocarburos, debidamente represertada por el 3eñor
pl Carlos Arturo Monges Reyea, ¡identificado con Documento Nacional de
Identidad N* 07781022 y el señor Francisco Galvéz Dañino, identificado con
ento Nacional. de Identidad N” 08231225, autorizados según poder

insckito en'el Asiento C00003 de la Partida N% 11736860, del Registro de
Personaky Juridícas de Lima; =eecemcaneosoooo ooo ooo
Con la tervención de Petrolifera Petroleum limited, con domicilio en

900,

332 6th Avenue SW, Calgary - Alberta T2P3S8, Canada, debidamente

epresentadal por el Señor Francisco Galvez Dañino, identificado coli
'umento Nacional de Identidad N” 08231225, autorizado según poder que se
UA e
y del BANCO CENIRAL DE RESERVA DEL PERÓ con Registro Único de'
Contribuyentes N* 20122476309, con di en Jirón Miró Quesada N*” 481,
Lima, Lima, inscrita hoy en la Partida Electrónica N* 11014549 del Registro.
de Personas Jurídicas de Lima; debidamente representada por su derento
General, señor Renzo Guillermo Rossini Miñán, de nacionalidad peruana, de
estado civil: casado, de profesión: Economista; debidamente identificado.
con Documento Nacional de Identidad N* 08727483, y su Gerente Jurídico
señor Manuel, Monteagudo Valdez, de nacionalidad peruana, de estado civil
casado, de profesión: Abogado; debidamente identificado com Documento
Nacional. de Identidad N* 10275927, autorizados conforme consta de la
comunicación de la Gerencia General de este panco N” 092-2008-BCRP del fecha.
19 de setiembre del 2008, y por acta yo 4250 la misma que corre inscrita en
el Asiento C00059 de la Partida Electronica N” 11014549 del registro de

Personas Jurídicas de Lima, en los términos y condiciones siguientes: =====_
¿138

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS 2,
creeo ooooos El LOTE 193 =====eseeeocooorrrrrrr

Socosseesememeessse============ PERUPETRO S.A. ====eeceeeece

A Y

eoososee=ss========= PETROLÍFERA PETROLEUM DEL PERU S5.A.C. =======sqeo

ÍNDICE

CLAUSULA PRELIMINAR GENERALIDADES

CLAUSULA SEGUNDA OBJETO DEL CONTRATO

CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA

CLAUSULA OCTAVA REGALIA Y VALORIZACIÓN

CLAUSULA NOVENA TRIBUTOS

CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS m

CLAUSULA DECIMA SEGUNDA TRABAJADORES

CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL

"| COMUNITARIAS

CLAUSULA- DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y
PREVENCIÓN CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA

CLAUSULA DECIMA SEXTA CESION Y ASOCIACION

CLAUSULA DECIMA OCTAVA CONTABILIDAD
CLAUSULA DECIMA NOVENA VARIOS
¡CRI!

NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA
SOLUCIÓN DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA TERMINACION

DE CONTRATO

z A NTT

ANEXO "C-1*" a "C-4" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO
| DE TRABAJO

Jaao TE

ANEXO "E" PROCEDIMIENTO CONTABLE

UNIDADES” DE TRABAJO ÉXPLORATORIO -

Y 5
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

aereo oo === El LOTE 133 rra

or Y rr

m.n== an PETROLÍFERA PETROLEUM DEL PERU S.A.C. ================
CLAUSULA PRELIMINAR. - GENERALIDADES rr

4 |

serie BN 0106914 -
8814

Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N*

26221, para celebrar el Contrato de Licencia para la Exploración y

_Explotación de Hidrocarburos en el Lote 133. as===te===e=============
II. Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos extraídos es transferido por
PERUPETRO al Contratista en la Fecha de suscripción, conforme a. lo
estipulado en jel Contrato y en el artículo 8” de la Ley N* 26221, ====
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en
el Contrato. rr
III. De acuerdo con lo dispuesto en el artículo 12” de la Ley N* 26221, el
Contrato se rige por el derecho privado peruano,- siéndole de
aplicación los alcances del artículo 1357* del Código Civil. =========
IV. Para todos los efectos relativos y derivados del Contrato, las Partes

convienen en que los títulos de las cláusulas son irrelevantes para la

interpretación del contenido de las mismas. =

ancoeossoanbone
Cualquier referencia al Contrato” comprende a los anexos. En caso de
iscrepancia entre los anexos y lo estipulado en el cuerpo del
Contrato, prevalecerá este Último. ==
2 DEFINICIONES ===
's acordadas por _las Partes en la presente cláusula tienen

por finalidadidar el significado requerido a los términos que se emplean en

Ricardo

Contrato y cho significado será el único aceptado para los efectos de
su interpretación en la ejecución del mismo, a menos que las Partes lo”
acuerden expres: te por escrito de otra forma. ===eeseeececoocenss
Los términos definidos y utilizados en el Contrato, sean en singular o en
plural, se Escribirán con la primera letra en mayúscula y tendrán los
siguientes significados:
1.1 Afiliada =

Cualquier entidad, cuyo capital accionario con derecho a voto sea de

propiedad, directa o indirectamente, en una proporción igual al
cincuenta por ciento (50%) o más de PERUPETRO o del Contratista o;
cualquier entidad O persona que sea propietaria, directa O
indirectamente, del cincuenta por. ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista; o
cualquier entidad Icuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta podr ciento (50%) o
más del mismo accionista o accionistas que posea o posean, directa o
1.4

188

indirectamente,. el cincuenta por ciento (50%) o más del, capital
accionario con derecho a voto de PERUPETRO o del Contratista. ========

O ooo
Período de doce (12) Meses consecutivos We-acuerdo al Calendario
Gregoriano, contado eee una fecha específica. ===cssreesemeamenere==
Bea e ao
Área definida por las coordenadas que figuran en el anexo “A” y que se
muestran en el anexo “B", denominada Lote 133, ubicada entre las
Provincias de Padre Abad de la Región Ucayali, Puerto Inca, Pachitea,
Huanuco y Leoncio Prado de la-—Región Huánuco, Oxapampa/de la Región
Pasco, con una extensión de trescientos noventa y seis mil cincuenta
punto setecientos treinta y seis hectáreas (396,050.736) .emezna======
El Área de Contrato quedará redefinida luego de excluir las áreas de
las que haga suelta el Contratista, de acuerdo a los términos del

Cd rs
Asimismo, cuando los resultados de la APLTAO6 justifiquen una
nueva configuración del Área de Contrato y a solicitud del
Contratista, mediante la presentación de un informe de sustento a
PERUPETRO, que incluya ptas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato! podrá ser
nuevamente delimitada. La modificación se aprobará conforme a Ley. En

ningún caso, la nueva delimitación aumentará el área original del

Contrato. ===============

cereoasopseses
En caso de existir alguna discrepancia entre lo mostrado en el Anexo
“B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A", =emen====
Barril PR O A]
Unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que' consíste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta
grados Fahrenheit (60% F), ¡a presión del nivel del mar, sin agua,
barro u otros sedimentos (BS4W). enearaaresnoreoerresreroeemeos oo

Btu a

Unidad térmica británica, Es la nasa de medida de cantidad e calor
que se requiere para aumentar la temperatura en un grado Fahrenheit

(19 P) de una (1) libra de agua, equivalente a 1055.056 joules. =
7)

Caso Fortuito o Fuerza Mayor

Se entiende como tal, entre otros los siguientes: incendios,

temblores, terremotos, maremotos, derrumbes, avalanchas, inundaciones,

2

E
so
gs
E
3
$8
2%
53,
5%
a
$3

SERIE BN:0106915
> 8815

/
huracanes, tempestades, explosiones, actos fortuitos imprevisibles,

conflictos bélicos, guerrillas, actos terroristas, sabotaje, conmoción

civil, bloqueos, demoras incontrolables en el transporte, huelgas,
paros, imposibilidad de obtener, no obstante haberlo previsto,
facilidades adecuadas para el transporte de materiales, equipos y
servicios, así como las autorizaciones, aprobaciones, licencias y
permisos a cargo de las “hutoridades competentes; o cualquier otra
causa, ya sea similar o distinta de aquellas específicamente
enumeradas aquí, que estén fuera del control razonable y no pudieran
ser previstas o que, habiendo sido previstas, no pudieran ser

evitadas. ===scccceareraraerrama:

1.7 Comité de Supervisión ================= aeesesosoosess=ees .-

Órgano cxriforuado por las Partes, a través del cual PERUPETRO verifica:
el cumplimiento y la ejecución del Contrato, cuya conformación y

atribuciones están establecidas en la cláusula sétima. ===========
Comité Técnico de Conciliación ===

Órgano no permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones, el mismo que

establecerá de acuerdo a lo estipulado en el acápite 21.2 del

ados = e A ci
Hidrocárburos líquidos formados por la condensación de los
ros separados del Gas Natural, debido a cios en la
presión y temperatura cuando el Gas Natural de los Reservorios es
producido o cuando Pra de una O más etapas de compresión de Gas
Natural. Permanecen líquidos a la temperatura y presión atmosférica.==
1.10 Condensados Fiscalizados =ee=menmescsos=============S Seo

Condensados producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción. ========== aseoosooessooosos===
1.11 Contratista =seescsocrr ooo oooooooooooobooosoooososeseoss=====
PETROLIFERA PETROLEUM DEL PERÚ S.A.C., inscrita en el Registro Público
de Hidrocarburos en el Asiento A00001 de la Partida Electrónica N*
11742496 del Libro de Contratistas de Operaciones, —=ememremsessse====
> 1.12 Contrato ===
El presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones que se encuentran contenidos en

este documento y en los anexos que lo integran, comprende los acuerdos
Ñ

Í
¿rt

1.14

1.15

1.16

1.17

adicionales a los que lleguen las Partes en virtud de este documento y
las modificaciones que se hagan al mismo conforme a ley. ====emmnmano
Desarrollo
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización
de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de ACES y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y
sistemas de necuperación primaria y mejorada, en el Área de Contrato y

fuera de ella en cuanto resulte necesario. =

eo===e
Incluye la construcción del Sistema de Transporte y Almacenamiento, de
las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos a ser utilizados en las Operaciones o
plantas de-procesamiento de Gas Natural. ========================sammm
Descubrimiento Comercial ====eceemmrer ooo
Descubrimiento de reservas de Hidrocarburos que en opinión del
Contratista permita su explotación comercial. eomecemncemmmaemaso====
DÍA o o
Período de veinticuatro (24) horas que se inicia a las cero horas

(00:00) y termina a las veinticuatro horas (24:00). =

Día Útil eescoccccoccoooa

reno -
Todos los Días de lunes a viernes inclusive, salvo los psás que sean
declarados total o parcialmente no laborables, en la ciudad de Lima,
por la autoridad competente. =armommenresococoocosiocoooooeoooormmeeo

A e tencia

" Unidad monetaria de los Estados Unidos de América. e====e===cese===as

1.18

Ducto Principal secc rro
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce
los Bidrocarburos y producidos del Área de Contrato hasta /un ducto
propiedad de terceros, hasta un punto de venta o exportación o hasta
un Punto de Fiscalización de la Producción, sin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3, pudiendo
comprender puntos de medición conectados a lal tubería, áreas de
almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras de acceso y
de “mantenimiento y cualesquiera otras instalaciones que sean

5 Ñ

.
E
É
.
2
E
3
z

gsusq

SERIEBN0106916

8816

y
LA :
ASS necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ducto Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de la Extracción
Comercial, A ias :
LL oración
Planeamiento, ejecución Y evaluación de todo tipo de estudios
geológicos, geofísicos, geoquímicos y otros, así como la perforación
de Pozos Exploratorios y demás actividades conexas necesarias para: el
descubrimiénto de Hidrocarburos, incluyendo la perforación de Pozos
Confirmatorios para la evaluación de los Reservorios descubiertos.===
1.20 Explotación ========
Desarrollo y/o Producción. == eseseno=o===
1.21 Fecha de Inicio de la Extracción Comercial =======rmmmmnmenmnseeo=ioo
Fecha /de la primera medición de Hidrocarburos en un Punto de
Fiscalización de la Producción; 'que da lugar al pago de la regalía.==z

Paga efectos de esta definición no se consideran los volúmenes

idos para pruebas u otros fines que específicamente_acuerden las

CONLTIAtO. seems

EEE EEE

1.23 Fecha Efectiva ====
Fecha en la que el ¡Contratista deberá dar inicio a las Operaciones,

> que será establecida dentro de los sesenta (60) Días a partir de la
Fecha de Suscripción. = E

1.24 Fiscalización ======s=sescrrrrrrrrrrrrrrr rr

Acciones que, conforme a los dispositivos legales y normas técnicas,
- realiza OSINÉRGMIN (Organismo Supervisor de la Inversión en Energía y
Minería) sobre las actividades de Exploración y Explotación realizadas
por el Contratista. cer rr

1
/1.25 Gas Natural sesos == ===

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se
encuentra en estado gaseoso o en disolución con'el Petróleo. Comprende
el Gas Natural Asociado y el Gas Natural No Asociado. ================ -

1.26 Gas Natural Asociado ==

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.
3198

1.27 Gas Natural Fiscalizado a a
Gas Natural producido en el Área de Contrato y medido en un Punto de
Fiscalización de la Producción. ====e==e=seeoo

1.28 Gas Natural No Asociado E
Gas Natural cuya ocurrencia tiane lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos.====

1.29 Hidrocarburos ==========

arnes

Lo /
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste

principalmente de carbono e hidrógeno. ====s===s========e==eeeseee=======

1.30 Hidrocarburos Fiscalizados ==eemmsemermsssses======== e
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto
de Fiscalización de la Producción. IA EA

1.31 Hidrocarburos Líquidos A e A O
Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran
en estado líquido en el lugar de su medición, incluyendo aquellos
HIMOS RETOS que se encuentran en estado líquido a una temperatura
MegEE a la temperatura atmosférica. SsSSS===========eo=s=======e==q====

1.32 Hidrocarburos Líquidos Fiscalizados -=======================s==========
Hidrocarburos Líquidos producidos en el Írea de Contráto y wedidos en_
un Punto de Fiscalización de la Producción. =

mmm aún

1.33 Ley N” l26221 ca
Texto Único Ordenado de la Ley -“N* 26221, Ley Orgánica de

enero ..
Hidrocarburos, aprobana por Decreto Supremo  N” 042-2005-EM,
ampliatorias, reglamentarias y modificatorias. =e=s=ss===s=ss=e=se
1.34 LGN o Líquidos del Gag Natural s=s=s=see=eeccoconsnseseoososoocosoesnsan
Hidrocarburos líquidos obtenidos ae Gas Natural compuestos por
mezclas de etano, Propano, butano y ottos Hidrocarburos más pesados.==
1.35 1GN Fiscalizados o Líquidos del Gas Natural Fiscalizados ============
Líquidos! del Gas Natural medidos en un Punto de Fiscalización de la
PrOkUCCIÓN. error
LIMA cs
Período contado a partir ¡de cualquier Día de un mes calendario que
termina el Día anterior al mismo Día del mes calendarío siguiente o,

en caso de no existir éste, el último Día de dicho mes. enmaiannnan
Ñ 4

1.37 MPC =====
Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de

Sss==s=s=ss=Sssesesosoooofreooecesosos==as

gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959

os

8817

de sesenta grados Fahrenheit (60 "F). esecconemosseos=ose===ss=e========

1.38 Operaciones ===============e=oooooooorrce ooo ooooossosse=====
Toda actividad de - Exploración y Explotación y todas las demás
actividades materia del Contrato o relacionadas con la ejácución del
MO ooo oso osos ==

O
PERUPETRO y el Contratista. === ooo ooo ==

“1 1.40 PERUPETRO A: O A
Al PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
Energía y Minas, creada por la Ley N* 26221. ========

1.41 Petróleo :
Hidrocarburos que a condiciones iniciales de presión y temperatura de

Reservorio se encuentra en Estado líquido y que mayormente se mantiene

en estado líquido en condiciones atmosféricas; no incluye Condensados,
Líquidos de Gas natural o Gas Natural Licuado. ==srmoomonononaonaomo=

A A

Petróleo Fiscalizado ================e====mm
róleo producido en el Área de Confrato y medido en un (Punto de

1
-

Pesado ===========.
os Líquidos, que ¡por su densidad y viscosidad requieren
lotación a empleo de métodos yo convencionales y/o que,
rte, usen procesos de calentamiento u otros
procedimientos, excluyendo la mezcla. con Petróleo producido en el

mismo Yacimiento, que dé como resultado Petróleo liviano. ============

1.44 Pozo Confirmatorio =eemmemnnmnse===s==================================
Pozo que se perfora para confirmar las reservas descubiertas o para,
delimitar la extensión de un Yacimiento. ser

1.45 Pozo de Desarrollo =s============ocrr SS ====

Pozo que se perfora para da Producción de los Hidrocarburos

descubiertos. ========oecccocosempnoooooldo nooo

> 1.46 Pozo Exploratorio =====se=cceeemmemeeesoosoooooooocoooossses===========
Pozo que se perfora con el propósito de descubrir reservas de
Hiarccaiburos o para determinar la estratigrafía de un área en
EXploración. rr

1.47 Producción sr ==

Todo tipo de actividades en el Área de Contrato o fuera de ella en lo

—N

que resulte necesario, cuya finalidad lsea la extracción y manipuleo de

7
538

1.48

1.45

1.50

1.51

1.52

1.53

1.54

Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de métodos de

aos

recuperación primaria y mejorada. =
Punto de Fiscalización de la Producción =:

iaa

Lugar o lugares ubicados por el Contratista “en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizan
las mediciones y determinaciones volumétricas, determinacioñes' del
contenido de agua /y sedimentos y otras mediciones, a fin de establecer
el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a
las respectivas normas AGA, API y ASTM. =emanmes=s=====================
Reservorio A ¿q
Estrato O estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se biya probado que sean
capaces de producir Hidrocarburos y que tengan un sistema común de

A A

presión en toda su extensión. ==:

E COR de Transporte Y Almacenamiento eones!

Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, A; genás instalaciones y todo otro medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el diseño,
construcción, ICO aa y equipamiento de a todo lo antes

mencionado. ==========
A A
Toda persona natural o jurídica, nacional o extranjera, contratada por
el Contratista para_ prestar servicios relacionados con las

operacion.

Supervisión
Acciones que PERUPETRO realiza para verificar el cumplimiento de las
obligaciones contractuales del Contratista. =========================
Tributos

cesoosoooeooo=e===e

aesoseosesso=====
Comprende impuestos, contribuciones y tasas, conforme a lo establecido
en el Código Tributario. ==s==s=s=se==s=es==esseseesooscrorcarmmensseos

Unidades de Trabajo Exploratorio (UTE) =============eseesrememmes=e===

8818

las partes han acordado- y que se indican en los programas mínimos de

trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumidos. Dichos valores se establecen en función a la unidad as
trabajo más representativa de cada actividad exploratoria (km2, km, m,

do rr |
1.55 Vigencia del Contrato ===s=cceemmmneeooooooooooo=ooosooeoosoo=ss=esse====

Período comprendido entre la Fecha de Suscripción y el vencimiento del

plazo pertinente establecido en el acápite 3.1 del Contrato. =========
1.56 Yacimiento |
Superficie debajo de la cual existen uno o más Reservorios que estén
produciendo o que se haya probado que son capaces de producir
Hidrocarburos. sesees=e===========

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO =

_2.1 PERUPETRO autoriza al Contratista la realización de las Operaciones,
0 de acuerdo con lo establecido en la Ley N* 26221, la legislación
pertinente y las estipulaciones del Contrato, con el objeto, común de
cubrir y producir Hidrocarburos en el Área de Contrato. =======s====_
tratista tendrá el derecho de propiedad sobre los| Hidrocarburos

sp en el Área de Contrato, de conformidad con lo establecido en

el numekal 11 de la cláusula preliminar.

Ricardo F:

El Contratista ejecutará las Operaciones de acuerdo a los términos que
se estipu en el Contrato y las llevará a cabo, directamente o a

'ontratistas. En caso de operaciones de campo fuera del

travás de
/ Área de Contrato se requerirá aprobación de PERUPETRO. ===============

2.4 PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con
N el Contrato. A A A

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.

t : 2.5 Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo “ jdentificarse y estar
autorizados para tal función por  PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonablemente estén a su
alcance en sus Operaciones, a fin de que dichos representantes puedan

/
cumplir su misión, la que será llevada a cabo de modo que no)

/ interfiera con-Éstas. me==s======sesemsess=========:
> Los gastos y costos correspondientes a los representantes de PERUPETRO

serán de cuenta y cargo de PERUPETRO. =e=ccco
4 =
y S _ /
BIo8

2.6 El Contratista proporcionará y será responsable de todos los recursos
técnicos y económico financieros que se requieran para la ejecución de

las Operaciones, =====oscecmcococooosceceoce=eal

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA =

3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. ¡Este plazo sé cuenta
a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo.

El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo
de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos
que de conformidad con lo establecido en otras estipulaciones del
/ Contrato, varíe este plazo. rr
El plazo para la fase de explotación* de Gas Natural No Asociado y de
Gas Natural No Asociado y Condénsados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado a partir de la Fecha Efectiva, [a menos que de
conformidad con lo establecido en otras estipulaciones del Contrato,
varíe este plazo. —=es=oosooos=esessossossoe=sessooeoss=siss===========

3.2 La fase de exploración se divide en cuatro (4) períodos; =====m========

Período Duración de:
Primer Dieciocho (18) Meses contados a partir de

Período la Fecha Efectiva.

Segundo Veinticuatro (24) Meses contados a partir

Período de la terminación del plazo señalado en el
subacápite 3.2.1.

Tercer Veinticuatro (24) Meses contados a partir

Péríodo de la terminación del plazo señalado en el
subacápite 3.2.2.

Cuarto Dieciocho (18) Meses contados a partir de

Período

la terminación del plazo señalado en el
subacápite 3.2.3.

3.3 Durante la fase de exploración el Contratista podrá pasar al siguiente
período siempre” que comunique a PERUPETRO con treinta (30) Días de
anticipación al vencimiento de un péríodo en curso, su intención de
continuar con el siguiente período, y en tanto que el Contratista no
haya incurrido en la causal de terminación prevista en el subacápite
22. 32d La terminación porl dicha causal dará lugar a la

correspondiente ejecución de la fianza. E

Ú
3.4 Si durante cualquiera de los períodos indicados, en el acápite 3.2, el

Contratista se viera impedido, por razones técnicas o económicas

e

A

a

 —sERIEBNO106919 ] 8819

debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la aprobación de PERUPETRO

para dicha extensión con una anticipación no menor de treinta (30)
Días al vencimiento del período en curso, y que las razones que
sustenten la solicitud hayan sido comprobadas y aprobadas poX
PERUPETRO. En este caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva! fianza o prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
= estipulados en el acápite 3.10. En el caso que las extensiones
otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con” los trabajos
exmaratortos; las obligaciones de dicho período se cumplirán en una
extensión de la fase de exploración a sér acordada por las Partes, de

acuerdo a ley. =x=m=mmessreo====s===

Luego del cumplimiento del programa mínimo de trabajo del período 'en
curso, dentro del plazo correspondiente establecido en el acápite 3.2,
haber hecho uso de la extensión a que se refiere el párrafo
anteÑjior, de ser el caso, y siempre que el trabajo haya consistido en
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario”
seis (6) meses para reevaluar toda la información y
?btenidos hasta el período en curso, con la finalidad de
realizar un estudio para poder tomar la decisión de pasar al siguiente

período. ===

Las aprobaciones a que se refiere este. acápite, serán otorgadas a

criterio de PERUPETRO. s======is

-
3.5 La fase de exploración podrá cóntinuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el
wencimiento del plazo bes esta fase, que se indica en el acápite 3.1.
En dicho caso, la exoneración de tributos contemplada en el acápite
10.3 regirá hasta el vencimiento de la fase de exploración, mientras
que el método de amortización lineal referido en el acápite 9.6 se
aplicará desde la Fecha de Inicio de la Extracción Comercial, conforme
a ley. eos SO ooo
3.6 En caso que el Contratista realice un descubrimiento o descubrimientos
de Hidrocarburos durante cualquier períódo de la fase de exploración,

que no sea comercial sólo por razones de transporte, podrá solicitar
es58 o

un período de retención, de hasta cinco (5) Años, por el Yacimiento o
Yacimientos descubiertos, con el propósito de hacer factible el
transporte de la producción. =e=s===escccrrrr ooo ooo
El derecho de retención estará sujeto, cuando menos, a que concurran
los siguientes requisitos: A
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que
los volúmenes de Hidrocarburos descubiertos en el Área de Contrato

son insuficientes para justificar económicamente la construcción

del Ducto Principal; ========s======================= cm
b) Que el conjunto de descubrimientos áreas contiguas más las del
Contratista, es insuficiente para justificar económicamente la
construcción de un ducto principal; Y, ====eeameseaneseooosor
c) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el
Área de Contrato a un lugar para su comercialización, por ningún
medio de transporte. A
En caso que el Contratista realice un ES de Gas Natural No
Asociado o de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, podrá solicitar un período de

450 ye pueda

retención, de hasta diez (10) Años, por el Yacimiento 6 Yacimientos

descubiertos, con el propósito de desarrollar el mercado. === --

En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No Asociado
y Condensados durante cualquier período de la fase de exploración, y
se [presenten los casos descritos en los ACRPAeR 3.6 Y 3.7, el
Contratista podrá solicitar un período de setención para RENESISO y
otro para Gas Natural No Asociado o Gas Natural No Asociado y
Condensados, para los fines ¡indicados en dichos acápites. ss
El período de retención, al que: se refieren los acápites. 2.6 y 3.7,
extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO. o

El período de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a  PERUPETRO, acompañando

documentación de sustento e incluyendo un cronograma de actividades a

realizar. A

Con el inicio del período de retención termina la fase de exploración.

Con la declaración de Descubrimiento Comercial en dicho período, se
y /

dará inicio a la fase de explotación. rr
SERIE BN*0106920
8820

El otorgamiento del período de retención a que se refieren los
acápites| 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la  bligación

del cumplimiento del programa mínimo de trabajo del período de la fase

de exploración en Curso.
3.10 El Contratista deberá garantizar el cumplimiento del programa mínimo
de trabajo de cada uno de los períodos de la fase de exPloración, de
acuerdo a lo preyisto por los acápites 3. 2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, Incobaiciónal, irrevocable y de
realización automática en el Perú, emitida por una entidad del sistema
financiero debidamente calificada y domiciliada en el Perú y aceptada

por PERUPETRO. A soliditud de PERUPETRO, lel Contratista sustituirá
cualquier fianza entregada debiendo cumplir con presentar una nueva
fianza dentro del plazo de quince (15) Días Útiles siguientes a la

07 fecha de recepción por el Contratista de la solicitud de PERUPETRO.===

El monto de la fianza para el prógrama mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado/
los anexos "C-1" al "c-4", que es el resultado de multiplicar la
lencia en dólares que, para este efecto se establece en el Anexo
el número de Unidades de Trabajo Exploratorio que corresponde
período, según el acápite 4.6. cnn
se emitirán para cada programa mínimo de trabajo con la
Forma indicalla en los anexos "C-1" al "C-4", según corresponda. ======
Las fianzas UTE el programa mínimo de trabajo de cada uno de los
períodos de la fase de exploración según el acfpito 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. La fianza/
correspondiente al programa mínimo de trabajo del primer pertodo será
s entregada en la Fecha de Suscripción. AAA
Las fianzas, en caso de prórroga de los plazos de los períodos de la
fase de exploración, deberán ser sustituidas o prorrogadas por el
Contratista, antes del inicio de la prórroga correspondiente: En caso
1 contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a
S la prórroga solicitada por el CORSA EIALAS [ene ooo = oo ====o====ommm
La fianza para el programa mínimo, ¡de trabajo de cada período de la
fase de exploración, se mantendrá Funes durante un plazo que exceda

/ en treinta (30) Días Útiles al plazo de duración de dicho período.===
y

/
CLAUSULA CUARTA.- EXPLORACIÓN ===================================

4.1

En caso que alguna de las fianzas que haya entregado el Contratista no
se mantuviera vigente por el plazo establecido, éste deberá cumplir
con entregar una nueva fianza o prorrogar la existente, dentro del
plazo te quince (15) Días Útiles siguientes a la recepción por el
Contratista: de la notificación de PERUPETRO. En caso contrario, será

de aplicación el subacápite 22.3.3. =============

Cumplida la obligación garantizada por cada fianza, PERUPETRO
procederá inmediatamente a devolver al fiador, a través del
Contratista, la fianza correspondiente.
La ejecución de cualquier fianza tendrá el efecto de extinguir la

obligación del Contratista de llevar a cabo el programa pio de;
trabajo, sin perjuicio de la aplicación de lo dispuesto en el
subacápite 22.3.1. A A

Interviene PETROLIFERA PETROLEUM LIMITED, para efectos de otorgar la
garantía corporativa que aparece como el anexo "D”'. semen
La garantía corporativa subsistirá mientras sean exigibles las”

obligaciones del Contratista comprendidas en el anexo "D”". Será de »

aplicación el subacápite 22.3.5, si producido algún hecho previsto en >]

dicho acápite, el Contratista no cumple con sustituirla en un plazo

máximo de quince (15) Días Útiles siguientes a la recepción por eli>
a <= SM
Contratista de la notificación de  PERUPETRO requiriendo  lac

sustitución.

cen
El Contratista iniciará las actividades. de Exploración a partir de la
cr

Fecha Efectiva. =======s=s===========:

/
El Contratista podrá hacer suelta de la totalidad del Área de Contrato

sin lugar a sanción alguna, mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, siempre y cuando haya dado
cumplimiento al programa mínimo de trabajo del período de la fase de
exploración que se encuentre en CUTSO. ron
En caso que el Contratista hiciera suelta total del Área de Contrato,
la abandonara o dejara vencer el plazo del período en cursojantes de
dar cumplimiento al correspondiente programa mínimo de-—trabajo, sin
mediar razones técnicas aprobadas por PERUPETRO, éste ejecutará la
fianza, sin perjuicio de aplicar lo estipulado en el subacápite
22.3.3. =eman

El Contratista podrá hacer sueltas parciales del Área de Contrato

mediante notificación a PERUPETRO eon una anticipación no menor de
SERIE BN*0)106921
8821

/ 4
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello

afecte o disminuya su obligación de cumplimiento del programa mínimo

de trabajo del período de la fase de exploración que se encuentre en
A
Las Partes dejarán constancia Pcia nO acta del Comité de Supervisión
de las áreas de las que ER suelta el Contratista. A
El Contratista hodrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido
instalaciones que tengan relación con las Operaciones. ===============
4.3 Durante la ejecución del Contrato se efectuarán sueltas de la manera
siguiente: in a
a) Por lo menos el veinte por ciento (20%) del Área de Contrato

original al término del segundo período descrito en el subacápite

3,2.2. cr

b) Al final dél tercer período descrito en el subacápite 3.2.3, el

Contratista deberá haber realizado la suelta de por lo menos el
cincuenta por ciento (50%) del Área de Contrato, original,
incluyendo para este fin la suelta realizada según lo establecido
el literal a) anterior, a menos que en Contratista comprometa en

expresa actividad exploratoria, conforme a lo establecido en

ino de la fase de exploración, el Contratista podrá mantener
de Contrato de la que no hubiera hecho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá

comprometerse a perforar un (1) Pozo Exploratorio cada dos (2)
4

Años. ==

d) En caso que el Contratista decida no continuar realizando el

trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho compromiso, y sin perjuicio de la
aplicación de las estipulaciones contractuales separan E
mantendrá ' sólo los Yacimientos descubiertos, más una área

| j circundante de cinco (5) kilómetros, hasta el límite del Área de

Contrato. ==s=e==ecccrcr ===

4.4 Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas rectangulares, hasta donde ha sido posible, de una extensión

de veinte.mil hectáreas (20,000.00 ha) y donde no, con área diferente.

No es necesario que las áreas de las que haga suelta el Contratista

y
t sean contiguas. ==========oecessemms=====

/
y
4.5 Cualquier área de la que haga suelta el Contratista, incluyendo los
Yacimientos que se encuentren dentro de la misma, revertirá al Estado
sin costo alguno para éste ni para PERUPETRO. memem===================

4.6 El programa mínimo de trabajo para cada uno de Jos períodos de la fase

de exploración comprende lo siguiente: ressssse==s===po=====ees

>: Actividad

. 20 UTE Ó Realizar geología, de campo,
Período muestreo y análisis.

Mapeo Geodésico Satelital.

Informe Geológico y de Potencial de
Hidrocarburos del lote.
Segundo [+ 150 UTE 6

Registrar, procesar e interpre
kilómetros de líneas sísmicas 2D.
Tercer . 200 UTE Ó

Período Perforar un (1) pozo exploratorio a una
profundidad vertical de 1,770 metros o
penetrar 100 metros dentro del Pre
Cretáceo, lo que ocurra primero.
Cuarto e 200 UTEÓ

Período Perforar un (1) pozo exploratorio a una
profundidad vertical de 1,770,metrúós o
penetrar 100 metros dentro del Pre
Cretáceo, lo que ocurra primero

150

Para el cumplimiento de las obligaciones descritas en el presente:

acápite, se tendrá en cuenta lo siguiente: =======<cemen

») En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán, contados desde el punto de “disparo inicial
hasta el punto de disparo final de cada línea sísmica. ============
En el caso del registro de líneas sísmicas 3D, los kilómetros
cuadrados serán determinados por el área de superficie cubierta por
el programa ejecutado. esco ===================

b) Las Unidades de Trabajo Exploratorio a que se refiere el presente
acápite serán cumplidas de conformidad” con la tabla de

equivalencias establecida en el Anexo "F". ======= umm
c) En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo Exploratorio que serán acreditadas para trabajos futuros,
serán determinadas conforme al Anexo "F", sobre la base de la
diferencia entre la profundidad final alcanzada y la profundidad
establecida en el acápite 4.7. menmanseeramess=====================
d) Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar 'a PERUPETRO el programa de las
SERIEBN*0106922 8822

actividades exploratorias planificadas para cumplir con el. número
|

de Unidades de Trabajo Exploratorio comprometidas para dicho

período. El Contratista deberá comunicar a PERUPETRO cualquier

modificación del contenido de dicho programa, antes de su

/ ejecución, mediante un informe técnico de sustento. =emmemsss======
4.7 Lds Pozos Exploratorios que se perfóren en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, la obligación del Contratista cumplida.
cuando se alcance una profundidad vertical (TVD) mínima de 1,770
metros, medida desde la mesa rotaria, o se penetre un mínimo de 100
metros dentro del Pre Cretáceo, lo que ocurra primero. =============e=e
Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que se ejecute en cumplimiento de los programas mínimos

e de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá
isolicitar dar por cumplida la obligación /de perforación, mediante un

'orme técnico de sustento, sujeto a la aprobación de PERUPETRO. =

-
aso que el Contratista decida efectuar. una declaración de
imiento Comercial, deberá notificar dicha declaración a

y presentar dentro de los ciento ochenta (180) Días

la Explotación del descubrimiento de Hidrocarburos, que

erá 1er, lentre otros, lo siguiente: ==== enememommono
a) Características físicas y químicas de los Hidrocarburos
descubiertos y porcentaje de productos asociados e impurezas que
ÉSTOS COMtenga.

/ b) Perfiles las producción estimados, durante la Vigencia del Contrato
para el o los Yacimientos. O OR ORAR: ¡aia

c) El número estimado de Pozos de Desarrollo y su capacidad
PU e

4d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de'
la Producción proyectados. ==

e) Ducto Principal proyectado, de ser el caso. s=====e=sssescsmee==e==
£) Medidas de seguridad. =======r
9) ¡Cronograma tentativo de todas las actividades a das p======
h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial. ====eemmmmsss=====oooeooooorooorrrrrrorsssos
sas á

El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y
costos específicos estimados de la Explotación del Descubrimiento
Comercial así como cualquier otra información que .el Contratista
considere apropiada.
4.9 PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
Inicial de Desarrollo" dentro de los sesenta 160) Días siguientes de
haberlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción
Comercial si la misma no es razonablemente adecuada. En caso de

discrepancia será de aplicación lo dispuesto en el acápite 21.2. ==

4.10 Si el Contratista efectúa una declaración de Descubrimiento Comercial;
estará obligado a iniciar el Dasarroido dentro de los ciento ochenta
(180) Días siguientes al vencimiento del plazo de sesenta (60) Días
indicado en el acápite 4.9 del Contrato. ========ssrrr
La declaración de Descubrimiento Comercial no implicará la disminución
o suspensión de las obligaciones del programa mínimo de trabajo del
DexÍodO en O
4.11 El Desarrollo de los Hidrocarburos descubiertos, se realizará de
acuerdo a los programas de trabajo presentados por el Contratista a E

un asrega

PERUPETRO, conforme con lo estipulado en el acápite 5.3. =============
Las Partes acuerdan que cuando sea apropiado y/ necesario se podrá
ajustar, extender o modificar los plazos para la presentación del

a

L
"Plan Inicial de Desarrollo" o de los programas anuales de trabajo, 2

— según sea el caso. Para este efecto, el Contratista presentará las

propuestas necesarias a PERUPETRO para que se acuerden tales ajustes, /--
extensiones o modificaciones. rr oso
4.12 El vencimiento «de la fase de exploración, no afectará loa, términos y
plazos de los procedimientos antes deseritos que estuvieran en
ejgcución a la fecha de producido dicho vencimiento. =================
4.13 En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo y astipulaaos en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa aínido de
trabajo podrán ser sustituidas y los plazos de los mismos PEREIRA
io que PERUPETRO acepte y apruebe la solicitud del Contratista.
En ningún caso, la sustitución ¡modificará el compromiso imicial en
Unidades de Trabajo Exploratorio para la-— fase de exploración,

arrorrrroooorcrrrnoo
7

disminuyendo obligaciones. ==

e sa
SERIE BN*0106923 8823

Los cambios aceptados y aprobados por PERUPETRO en aplicación de los

párrafos precedentes darán lugar a la revisión de los montos y plazos

de las fianzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una mueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los
acápites 3.4 ¡y 3.10. Las Unidades de Trabajo Exploratorio también
serán calculadas para la nueva área E.
CLAUSULA QUINTA.- EXPLOTACIÓN seccccererrrrrroorrrmeooooooonéssoooo=
5.1 La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuándo se hubiere producido durante
la fase de exploración una declaración de Descubrimiento ¡Comercial
Sin embargo, a opción del Contratista, se podrá dar inicio anticipado
a la fase de explotación y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. En caso de período de

retención una vez efectuada la declaración de Descubrimiento

Contratista desplegará acciones razonables para que la Fecha de
io de la Extracción Comercial tenga lugar en la fecha que se

anticipación no menor de sesenta (60) Días a la terminación de
calendario a partir de la presentación del Plan Inicial de
Desarrollk, el Contratista presentará a PERUPETRO, lo siguiente: ===== si
a) Un programa anual de trabajo y el presupuesto detallado del

ingresos, costos, gastos e inversiones correspondiente al siguiente

año calendario. ========================

b) Un programa anual de trabajo y el presupuesto detallado de

1 1 ingresos, costos, gastos e inversiones para la Exploración,
tendente a buscar reservas adicionales, de ser el caso. =e=========

c) Un programa de trabajo y su proyección de ingresos, costos, gastos

e inversiones correspondientes para el Desarrollo y/o Producción

para los siguientes cinco (5) años calendario. ===================="

El Contratista podrá reajustar o cambiar dichos programas en el
Comité de Supervisión. =emmmmnnnroooooooooooooooooooonoooooo

5.4 Para ejecutar cada programa de trabajo, -el Contratista utilizará el
equipo y/o métodos que sean e iia y apropiados para permitir la

/ evaluación y seguimiento de las Operaciones. eesseaomerrre

Ú 1
£2338

El Contratista está obligado a la Explotación y recuperación económica
de las reservas de Hidrocarburos del Área de Contrato, de conformidad
con los programas a que se refiere esta cláusula quinta y,la llevará a
cabo de acuerdo a los principios técnicos y económicos generalmente
aceptados y en uso por la industria internacional de Hidrocarburos.===

El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar 2.
regalía. Dichos—Hidrocarburos podrán ser procesados en plantas de
destilación primaria del Contratista para ser utilizados

exclusivamente en las Operaciones. ============ ese===
En caso que la planta de destilación primaria se encuentre fuera del

Área de Contrato, las Partes medirán el volumen de Hidrocarburos a ser —
procesados en la planta y el volumen de los productos obtenidos para
ser usados como combustible; la diferencia de dichos volúmenes será
considerada para efectos de la determinación de la regalía. ==========
El Contratista tendrá el derecho de recuperar los Hidrocarburos
líquidos de cualquier Gas Natural que haya producido el Área de
Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

Natural. =s=s===ececscocscesocoscorrorcocooresoceoceopbreeeesmeemeecocods
Los líquidos así-separados serán considerados como Condensados para
efectos de determinar la regalía del Contratista, salvo que por

razones económicas u operativas no sea posible su recolección y pueda

mezclarse con el Petróleo y fiscalizarse juntos. ===
¡El Gas Natural que no sea utilizado por el PORTEREINER en las
Operaciones de acuerdo al. abápite 5.6, podrá ser comercia viibdo,
reinyectado al Reservorio o ambos por el Contratista. En la medida en
que el Gas Natural no. sea utilizado, ori o reinyectado, el
Contratista podrá quemar el gas, previa aprobación del Ministerio de
Energía y Mia. rro
Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forma continua bread Área se OS, a otra u otras áreas,
el Contratista y los contratistas que téngan estas áreas, deberán
ponerse de acuerdo en la realización de un plan de Explotación
unitario o un plan común de Eplotación. De no llegar a un acuerdo, el
Ministerio de Energía y Minas dispondrá el sometimiento de las
diferencias al comité técnico de conciliación referido en el artículo

ea

17
a

SERIEBN:0106924 8824

' S l
9 IS PA 32* de la Ley N% 26221 y su resolución será de obligatorio

ÉS

S
IE 4,
SS cumplimiento. —=========s===eez as ye etcane
<07- DIOS:
cuando un

Asimismo, Yacimiento o Yacimientos comercialmente

sl explotables, se extiendan en forma continua del Área de Contrato hacia
áreas adyacentes no asignadas a un contratista o que no estén en

" : proceso de negociación, concufso, licitación o proceso de selección
de contratista y no exista limitación en cuanto a protección
ambiental, previa aprobación de PERUPETRO a la solicitud del
Contratista, dichás áreas adyacentes serán incorporadas al Área de
CONLIAto. rr
5.10 Terminada la perforación de un (1) pozo, el Contratista debe informar
a PERUPETRO la/ oportunidad en que el pozo será probado, de ser el
caso. La prueba del pozo deberá realizarse dentro de los tres (3)

Meses siguientes al término de la perforación, salvo que por razones

técnicas, el Contratista requiera un mayor plazo para realizar la

TUEDA. —s===E=s=ecoscooooorrrrr rr oo o===: =s======keap==========

'ETRO podrá en todo momento inspeccionar y probar los equipos e

lentos de medición utilizados para medir el volumen y determinar

estar presentes en el acto. ===ceccrommaranooooooos nooo ooo nsse======

5.12 Antes de la! Fecha de Inicio| de la Extracción Comercial y para la
determinación de los volúmenes “y calidad de los Hidrocarburos
Fiscalizados, las Partes acordarán los equipos, métodos Y

z
procedimientos de medición correspondiente. ====

5.13 Para la producción de Petróleo Pesado en el Área de Contrato, éste se
podrá mezclar con Petróleo liviano producido fuera del Área Contrato.

Dicho Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato. A A
El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en

el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista. =========emer==== - PS
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS ==n=ne==smsmscenmns_
6.1 El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre las Operaciones, proporcionándole toda la información

en la forma prevista en lesta cláusula, en la reglamentación que le
p308

resulte aplicable y en los formatos ' que PERUPETRO establezca.
Asimismo, proporcionará información respecto de otros recursos
naturales o restos arqueológicos que encuentre o descubra en la
ejecución de las Operaciones durante la Vigencia del Contrato. =======
La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos o sistemas que son de su “propiedad
exclusiva, no estará obligado a revelar dichos métodos o sistemas

aneneossnss

El Contratista deberá proporcionar una copia de los estudios

cuando proporcione la información. =====e=ssemememmsmse=s

geológicos, geofísicos y de reservorios relacionados con EL desarrollo
de los Yacimientos, que prepare con la información técnica obtenida
del Área; de Contrato. El Contratista proporcionará también cualquier
aclaración que le solicite PERUPETRO en relación con dichos estudios.

El Contratista presentará a PERUPETRO, la información y estudios que

correspondan a las obligaciones del programa mínimo de trabajo antes. <

de la fecha de vencimiento de cada uno de los períodos de la fase dei
exploración estipulados en el acápite 3.2. =ee==es==e=s=oseeeeeeses==eses=
Adicionalmente, dentro de los noventa (90) Días iq al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un informe consolidado de evaluación que
incluya, de ser el caso, estudios y/o interpretación de los análisis
geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias realizadas en el período
vencido; incluyendo las del programa mínimo de trabajó

COXTESpoOOdiente o

El Contratista _presentará a  PERUPETRO un "Informe Mensual - de

Producción" Y un "Informe Mensual de Ingresos y Egresos”. Ambos

informes se presentarán en los formatos que PERUPETRO entregará al
Contratista para tal fin, a más tardar treinta (20) Días después de
cada mes calendario. A
El Contratista deberá entregar a PERUPETRO copia de toda la
información que proporcione al Banco Central de Reserva del Perú, de
acuerdo a la cláusula décimo primera, cuando PERUPETRO lo requiera.

Dentro de los treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de

seRIE6bN:0106925 E
8825

los contratos suscritos con sus Subcontratistas en dicho Mes y cuando

así lo solicite, entregarle copia de los contratos que PERUPETRO

ei on
6.7 PERUPETRO «ó el Contratista puede revelar la información obtenida de
las Operaciones sin aprobación de la otra Parte, en los siguientes
casos): SS
A A re
b) En relación con financiaciones u obtención de seguros, suscribiendo
un compromiso de confidencialidad; ================semmmemeess======
c) En tanto así se requiera por ley, reglamento_o resolución de
autoridad competente, incluyendo sin limitación, los reglamentos o
resoluciones de autoridades gubernamentales, errante
aseguradores ,o bolsa de valores en la que los valores de dicha

Parte o de las Afiliadas de dicha Parte estén registrados; Y, =.=.n

A consultores, contadores, auditores, financistas, profesionales,
posibles adquirentes o cesionarios de las Partes oO de una
icipación en el Contrato, conforme sea necesario-con relación a

lasioperaciones obteniendo un compromiso de confidencialidad.======

confidencial o reservada a terceros, deberán dejar expresa:
1 carácter de tal inforhación, a fin de que ésta no sea
divulgada pox dichos terceros, =e=====s=====s==cecoo=oos=eesss==s=e===e=
6.8 PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a
conocer los datos e informes geológicos, científicos y técnicos
referidos a las áreas de las que el Contratista haya hecho suelta.
En el caso de las áreas en operación, el derecho a que se refiere el
párrafo ¡anterior abri ejercido al vencimiento del segundo año de
recibida la información o antes si las Partes así lo acuerdan. a
CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN =em================se=ememm==s======S
7.1 El Comité de Supervisión estará integrado de una parte, por tres / A)
miembros del Contratista o sus alternos, y de la otra parte, por tres
(3) miembros de PERUPETRO o sus alternos. Un representante de
vo PERUPETRO S.A. presidirá el Comité de Supervisión. ====e==aasan==o====
Dicho Comité de Supervisión lse instalará y aprobará su correspondiente
reglamento de funcionamiento , dentro de los sesenta (60) Días
viguientes a la Fecha de Suscripción. ===============e=ererr n= E

7.2 El Comité de Supervisión tendrá las siguientes atribuciones:

238

1
al El intercambio Y discusión entre sus miembros de toda la
información relativa a las Operaciones; ==e=s=s=s=====s==s===e=s=es==sem
b) Evaluar la ejecución de los programas mínimos de “Exabajo de
Exploración a que se refiere el acápite 4.6; ======================
c) Evaluar los planes y progranás de trabajo a que se refieren los
acápites 4.8 y 5.3., así como la ejecución de los mismos; /nen=====
d) Verificar la ejecución de las Operaciones, para lo cual los

representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria; ========
e) Verificar el cumplimiento de todas las obligaciones relativas a
las Operaciones que se establecen en el Contrato o que las Partes
acuerden por cualquier otro documento; Y, ========s=================

£) Las demás atribuciones que se establecen en el Contrato o que las

Partes acuerden. ===

7.3 El Comité de Supervisión se reunirá cada vez que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca 5u ,
reglamento. lse requerirá la asistencia de por lo menos un miembro 2
representante de cada Parte para que se considere constituido el:
Comité de Supervisión. ========essamcrsecesonanrserrocossocm 3
Cada una de las Partes se hará cargo de los gastos que impliquex

mantener a sus respectivos miembros en el Comité de Supervisión. =====

7.4 En la eventualidad de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas podrá
solicitar las opiniones técnicas o legales que estime convenientes y

las someterá al Comité de Supervisión en reunión extraordinaria. De no
VidtszaS a un acuerdo en,la reunión extraordinaria, el asunto será
elevado a las gerencias generales de las Partes para su solución. En
caso de subsistir la discrepancia, será de aplicación lo dispuesto en

el acápite 21.2, Cerro rr
CLAUSULA OCTAVA.- REGALIA Y VALORIZACION A A TE AA
B.1 El Contratista pagará la regalía en efectivo, sobre la base de los
Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3,

8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo

- estipulado en el acápite 14.2. ========.
8.2 Para los efectos de esta cláusula, los siguientes términos tendrán los

significados que se indican a continuación: ==:

4ICg

1 psrogo

al
serIE BN0106926 88265

Dólares por Barril o Dólares por MMBtu, según sea el caso,
qUe Come oo
a) La tarifa pagada a terceros o la Tarifa Estimada, expresada! en
Dólares por Barril o Dólares por millones de Btu, según sea el
caso, por el transporte y almacenamiento Hecanasió de los

- Hidrocarburos-Fiscalizados desde un Punto de Fiscalización de
la Producción hasta un. punto de venta O exportación,
incluyendo el almacenamiento en ese punto; y, ================
b) Gastos de manipuleo y despacho, así como: de embarque que
correspondan, de los Hidrocarburos Fiscalizados hasta la brida
fija de conexión al buque o hasta/ las instalaciones necesarias
para llevar a cabo la venta. ==================
B.2.2 Período de Valorización: es cada quincena de un mes calendario,

entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el decimoquinto Día de dicho mes
calendario, y la segunda quincena es el período que falta para
a finalización de dicho mes calendario.

acuerdo de las Partes, y en tanto las normas legales
correspondientes lo permitan, el Período de Valorización podrá
ser endido d acortado. ===s==e=s=e==secooorensnen
2.3 Precio de Canasta: €s el precio expresado en Dólares . Barril,
que representa el valor FOB puerto de exportación peruano,
determinado de conformidad con el subacápite 8.4.1 para el
Petróleo Fiscalizado, Sn. el subacápite B,1.2 para los
Condensados Fiscalizados y con el subacápite 8.4.3. para los
Líquidos del Gas Natural Fiscalizados. ==

8.2.4 Precio Realizado: es el precio, expresado en Dólares pór MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debe incluir cualquier otro
concepto que, se derive directamente de la venta de Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural

| Fiscalizado.

No se tomarán en consideración para el bSiculo del Precio
iS rr

a) Cualquier pago resultante de las conciliaciones de volúmenes

de Gas Natural contenidos en los respectivos contratos de

compraventa; y, =
B.2.5

8.2.7

b) El Impuesto General a las Ventas, el Impuesto Selectivo al /
Consumo, el Impuesto de Promoción Municipal y/o cualquier otro
“impuesto al CONSUMO. =======ccccrrrr ooo =====
Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el “Reglamento de
Transporte de Hidrocarburos por Ductos", sus modificaciones o el
que lo sustituya. IN E A IA
Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por ei!
Precio de Canasta del Petróleo Fiscalizado para Ajohp período,
precio al cual se le habrá restado el Costo de Transporte y
Mnacicadiento, de ser el caso. a Ra G
Valor de los Condensados Fiscalizados: es el resultado ae
multiplicar los Condensados Fiscalizados: de un' Período añ

Valorización por el Precio de Canasta de los Condensados ;
Fiscalizados para dicho período, precio al cual se le habrá 7
restado el Costo de Transporte y Almacenamiento, de ser el caso o
Valor de los Líquidos del Gas Natural Fiscalizados: es el
resultado de multiplicar los Líquidos del Gas Natural
Fiscalizados ¡de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho
período, precio al cual se le habrá restado el Costo de
Transporte y Almacenamiento, de ser el caso. =es===s=============

Valor del Gas Natural Fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en míllones de Btu, de un Período de

Valorización por el Precio Realizado para dicho período, precio
al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso.

A

8.3 El Contratista al momento de efectuar la Mepipación de Descubrimiento

Comercial de ALTO CUE ALOR optará por la ón de una de las dos

Í metodologías establecidas en los subacápites B.3.1 y 8.3.2, luégo de

lo cual, no podrá efectuar cambio de metodoloyía durante el resto de

la Vigencia del Contrato. seeeamanmcsesse=================

SERIE Bw 0106927 Lo A 8827

8.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un porcentaje de regalía para los
Hidrocarburos Líquidos Fiscalizados y los Líquidos/ del Gas

Natural Fiscalizados, y otro porcentaje de regalía para el Gas
Natural Fiscalizado, por cada Período de Valorización, de

acuerdo a la siguiente tabla: =======

Producción Fiscalizada Regalía
en porcentaje (%)

20.00-35.00
35.00

/ . MBDC: Miles de Barriles por día calendario
Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados

y los Líquidos del Gas Natural Fiscalizados, sea menor o igual a
5 MBDC se aplicará el porcentaje de regalía de veinte por

/ ciento. / Cuando dicho promedio sea igual o mayor a 100 MBDC se
aplicará el porcentaje de regalía de treinta y cinco por ciento.
Cuando' dicho promedio esté entre 5 MBDC y 100 MBDC se aplicará
1 porcentaje de regalía que resulte de aplicar el método de
i
La galía que el Contratista deberá pagar por los Hidrocarburos
LSGUIdOs Fiscalizados y los Líquidos del Gas Natural

erpolación lineal. .====ccscsmmemns==oooo===s=oooo==ooooooo

Fiscalizados, será el resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidrocarburos a la suma del Valor
del Petróleo Fiscalizado, el Valor de los Líquidos del Gas
Natural Fiscalizados y el Valor de los Condensados Fiscalizados,
en/el Período de Valorización. ==eeemecsss===s==================..
. En el caso de Gas Natural Fiscalizado para determinar su
promedio en barriles' por día, se utilizará la siguiente

equivalencia: Barriles serán equivalentes al volumen de Gas

Natural Fiscalizado expresado en pies cúbicos estándar divididos

entre el factor cinco mil seiscientos veintiséis (5,626). ======

- ¿ La regalía que el Contratista deberá pagar por el Gas Natural
P Fiscalizado, será el resultado de aplicar el porcentaje de

repuita obtenido para dicho Hidrocarburo al Valor del Gas

Natural Fiscalizado, en el Período de Valorización. dra

8.3.2 Metodología por Resultado Económico (RRE): Conforme a esta

metodología, el porcentaje de regalía será el resultado de sumar

Y
el porcentaje de la regalía fija de 20% mas el porcentaje de la *

regalía variable, de acuerdo a lo siguiente: ===e================
RRE 1 = 20% + RY RO

a) 7

> Regalía Variable %;
/FRes : Factor R 14
La Regalía Variable se aplica cuando: FR +: > 1.15, y en el rango de: ======
0% < Regalia Variable < 20% =Ee===========

Para resultados negativos de RV se considera 0%, para resultados de RV
mayores a 20%, se considera 20% =============================

X 11: Ingresos correspondientes al periodo anual anterior al momento en el

cual se hace el cálculo de la Regalía Vari ble. Comprenden los
conceptos aplicables al Factor R ., ======: =s===========

Y 11 Egresos correspondientes al período anual anterior al momento en el.

cual se hace el cálculo de la Regalía Variable. Comprenden los:

conceptos aplicables al Factor R ¡y ==5======

_ FactorR ys: Es el cociente entré los ingresos y egresos acumulados desgé”
L—- la Fecha de Suscripción hasta el periodo t-1, inclusive, ======"

Periodo: Período anual anterior al momento en el cual se hace el

cálculo de la Regalía Variable. =: _—_ ¿ee
Donde: ==: === BR,
Ingresos acumulados: : =
Acum[PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] + 5

Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[OI]

PFP = Producción Fiscalizada de Petróleo. ==============;
PcP = Precio de Canasta para Petróleo. ================:
CTA AP = Costos de Transporte y Almacenamiento para Petróleo. ====
= Producción Fiscalizada de Eondenendos: + ===========

ADG = Precio de Canasta para Condensados.
CTAC = Costo de Transporte y Almacenamiento pa para Condensados.
PFG = Producción Fiscalizada de Gas Natural. =========

¿ PRG = Precio Realizado de Gas Natural, =========

y CTAG= Costo de Transporte y Almacenamiento para Gas Natural. =:
PFL =
PCL = Precio de Canasta para Liquidos del Gas Natural. =
CTAL /= Costos de Transporte y Almacenamiento para Líquidos del

( Sas Natural. ======================Ic===: -=

ol = "Otros ingresos. po Poo ooo: so======

Egresos acumulados: ========================0===============
Acum (Inversión + Gastos + Regalía + Otros Egresos) =================
El detalle de los ingresos y egresos así como la oportunidad del

/ registro de los componentes/ del Factor R,.,, se especifican en
el anexo "E" - Procedimiento Contable. =========err
El cálculo del porcentaje “de la Regalía Variable se efectúa dos
veces al año: una en el mes de enero, con información de los

Ingresos y Egresos de enero a diciembre del año calendario

1
SERIE BN*0106928 8823

anterior; y otra en el mes de julio, con información de julio

del año calendario anterior a junio del año calendario
Corriente. cr

Para los efectos del Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será esprepaño en DPLAznS por Barril o en
Dólares por millón de Btu, según sea el caso y será determinado
conforme se indica a continuación: =========ess=seeesooosesessses=====s >
8.4.1 Para la determinación del Precio -de Canasta del Petróleo
Fiscalizado, se procederá de la iguisita Manera: se=essmsese=e

a) Con una anticipación no menor de noventa (90) Días a la Fecha

de Inicio de la prensión Comercial de Petróleo las Partes
determinarán la calidad de Petróleo que se va a producir en el

Área de Contrato. ======zee=======
b) Dentro de los treinta (30)/ Días siguientes a la determinación

a que se refiere el literal anterior, las Partes seleccionarán
una canasta' de Petróleo de hasta un máximo de cuatro (4)
componentes los que deberán cumplir lo siguiente: ============
1. Que sean de calidad similar al Petróleo que am vaya a
medir en un Punto de Fiscalización de la Producción; =

Que sus cotizaciones aparezcan regularmente en la
publicación "Platt's Oilgram Price Report" u otra fuente
reconocida por-la industria petrolera y acordada por las

3. Que sean competitivos en el mercado o mercados A los
cuales podría venderse el Petróleo que se vaya a medir en
un Punto de Fiscalización de la Producción. =========m=u==

c) Una vez determinado lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de

Valorización" en el que establecerán los términos y

condiciones adicionales a los que se detallan en este

subacdápite y que se requieran para su correcta aplicación. ===

En el "Acuerdo del Valorización” se definirán los

procedimientos de ajuste que sea necesario establecer por

razón de calidad. Los ajustes por calidad considerarán premios

y/o castigos por mejoramiento y/o degradación de la calidad

del Petróleo Fiscalizado con relación a la calidad de los

tipos de Petróleo que integran la canasta. Asimismo, en el

"Acuerdo de Valorización" se establecerá su vigencia y la'
periodicidad con que deberá revisarse los métodos A
procedimientos que se acuerden, de manera que en todo momento

se garantice una determinación realista de los precios “del

Petróleo Fiscalizado. Si alguna de las Partes en cualquier
momento considera que la á aplicación de los métodos y
procedimientos establecidos en el "Acuerdo de Valorización" no
da como resultado una determinación realista del valor FOB
puerto de exportación peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros métodos y
procedimientos que efectivamente produzcan dicho resultado.===
d) Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta establecida
para la valorización del Petróleo Fiscalizado, a fin de
verificar que sigue cumpliendo con las condiciones antes
enumeradas. Si se verifica que alguna de dichas condiciones ya

€

no se cumple, las Partes deberán modificar la canasta dentro =

de los treinta (30) Días siguientes a la fecha en que sé
inició la revisión de la canasta. Si vencido este plazo lab
Partes no hubieran acordado una nueva canasta, se procederá de
conformidad con lo estipulado ¡en el subacápite 8.4.5. ======

El
Si se verifica que la gravedad API (promedio” pondérado),

contenido de azufre, u otro elemento que mida la calidad del:

Petróleo Fiscalizado hubiera variado significativamente con
relación a la calidad de los componentes. que integran la
canasta (promedio aritmético simple), las Partes deberán
modificar la composición de la canasta con el objeto de que la
misma refleje la calidad del Petróleo Fiscalizado. mnmaneono==
e) En la eventualidad qe en el futuro el precio de uno o más de
los tipos de Petróleo que integran la canasta fuera cotizado
en moneda distinta a Dólares, dichos precios serán convertidos
a Dólares a las tasas de cambio vigentes en las fechas de cada
una de las referidas cotizaciones. Los tipos de cambio a
utilizarse serán el promedio de las tasas de cambio cotizadas
por el Citibank N.A. de Nueva York, Nueva York. A falta de
esta institución, las Partes acordarán otra que la sustituya

adecuadamente. =

3190 |.

B
dÍ

—sERIEBN*0106929 83829

£) El Precio de Canasta que se utilizará para calcular la

valorización del Petróleo Fiscalizado en un Período de

Valorización será determinado de la siguiente manera: ========
1. Se determina el precio promedio de cada uno de log tipos
de Petróleo que integran la canasta, calculando la media
aritmética de sus cotizaciones publicadas en el Período
de Valorización. Sólo se considerarán los Días en los que
todos los componentes que integran la canasta, hayan sido
' cotizados. Queda entendido que si en una edición regular
del "Platt's Oilgram Price Report" aparecieran dos o más
cotizaciones para el mismo componente de la canasta, se
utilizará la cotización de fecha más cercana a la fecha
l de la publicación ("Prompt Market"); y, =================
a 2. Los precios promedio resultantes de acuerdo a lo antes
indicado, para cada uno de los componentes de la canasta,
serán a-su vez promediados, para así obtener el Precio de S
Canasta correspondiente eS valor del Petróleo

Fiscalizado. ====mesesscococoo re

2 Para la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el
cápite 8.4.1, en lo que resulte aplicable. Las Partes podrán
acárdar los ajustes necesarios para que el Precio de Canasta
refleje en la mejor forma el valor de los Condensados
Fiscalizados. ======per
8.4.3 Para la determinación del Precio de Canasta de los Líquidos del

Gas "Natural Fiscalizados se procederá de acuerdo a lo
T establecido en el subacápite 8.4.1, en lb que resulte aplicable.
Las Partes podrán acordar los ajustes necesarios para que el

Precio de Canasta refleje en la mejor forma el valor de los

Líquidos del Gas Natural Fiscalizados. ==================

8,4,4 El precio del Gas Natural Fiscalizado estará representado por el,
Precio Realizado, el mismo que deberá reflejar el precio de:
yenta en el mercado nacional o en un punto de exportación dentro

del territorio nacional, según fuera el caso. El valor mínimo a

aplicar como Precio Realizado, será de 0.60 US$ / MMBtu. ==
8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los
acuerdos contemplados en este acápite, será de aplicación lo

Ñ 2 dispuesto en el acápite 21.2. A
8.5

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del
anexo "E", Procedimiento Contable; si en cualquier momento las Partes |
establecieran que ha habido un error en el cálculo del factor R;.. y
que de dicho error resultara que debe aplicarse poe Squtor Ri-1 distinto
al aplicado o que debió aplicarse en un momento hsatinco a aquel en
que se aplicó, se procederá a realizar la correspondiente corrección
con efecto al período en que se incurrió en el error, reajustándose a
partir de ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de la regalía, devengará intereses a favor de la
Parte afectada desde el momento en que se cometió el error. Las
devoluciones que se haga al Contratista por un mayor pago de la
regalía serán realizadas con cargo a los. saldos que PERUPETRO tenga
que transferir al Tesoro. ======o=oooo

El monto de la regalía se calculará para cada Período de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la quincena correspondiente, debiendo PERUPETRO

5
extender el certificado respectivo a nombre del Contratista conforme a

nad

ley. El volumen de los Hidrocarburos Fiscalizados de cada quincena
estará sustentado por las boletas de fiscalización que PERUPETRQ A
cumplirá con entregar al Contratista debidamente firmadas /len señal ae

conformidad. =

MICRO 1

Por el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite B.6, el Contratista pondrá a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de'
Contrato, en la cantidad necesaria que cubra el monto adeudado, los
gastos incurridos y los intereses correspondientes según el acápite

A

CLAUSULA NOVENA ,- TRIBUTOS A A IA

9.1

El Contratista está sujeto al régimen tributario común de la República
del Perú, que incluye al régimen tributario común del Impuesto a la

Renta, así como allas normas específicas que al respecto se establece
en la Ley N”* 26221, vigentes en la Fecha de Suscripción. =============
El Estado, a través del Ministerio de RESRCA Y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo cual quedará sujeto,” únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo

establecido en el "Reglamento de la Garantía de la Estabílidad
SERIE 8 N*0106930
8830

Tributaria y de las Normas Tributarias de la bey N“* 26221, Ley;
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-EF,

en la “Ley que regula los Contratos de Estabilidad con el Estado al
amparo de las Leyes Sectoriales - Ley N* 27343" en lo que corresponda
y en la "Ley de Actualización en Hidrocarburos — Ley N* 27377" =um====
9.2 La exportación de Hidrocarburos, provenientes del Área de Contrato que
realice el Contratista está exenta de todo Tributo, incluyendo

aquellos que requieren mención expresa. =ses====s=s===eessess==e======== >
9.3 El pago por concepto de canon, sobrecanon y participación en la Hana

será de cargo de PERUPETRO. =seesscammrseseoooos=o=se=eeseoeoooses======
9.4 El Contratista de conformidad con los dispositivos legales vigentes,

pagará los Tributos aplicables a las importaciones de bienes e insumos

requeridos por el Contratista para lleyar a cabo las Operaciones, de

acuerdo a ley. =========
3 9.5 De conformidad con lo dispuesto por el “artículo 87” del Código
ributario, el Contratista podrá llevar su contabilidad en Dólares y
lo tanto, la determinación de la base imponible de los Tributos

de cargo suyo, así como el monto de dichos Tributos y el pago
smós, se efectuará de atuerdo,a ley. =====e=================n
que el Contratista utilizará el método de amortización
período de cinco (5) ejercicios anuales,” contados a
ercicio al que corresponda la Fecha de Inicio de la
al rr
La referida amórtización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el
Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial. == arpa
Queda estipulado que el plazo de amortización antes referido será,
extendido, sin exceder en ningún caso el plazo del Contrato, si por
_razones de precios o por cualquier otro factor acordado por las Partes
y luego de aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros del Contratista _arrojase un
resultado negativo oO una pérdida fiscal, que a criterio del
Contratista se proyecte que no va a poder ser compensada para efectos
fiscales de acuerdo a las normas tributarias vigentes. La extensión
del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria. ========amm===

CLAUSULA DECIMA - DERECHOS ADUANEROS ==m======
Z Ñ

0E38

10.1

10.2

10.3

10.4

10.5

10.6

El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución de
las Operaciones. eo ooo ooo ====
El Contratista podrá importar temporalmente, por el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien (gestionará
ante la Dirección General de Hidrocarburos la Mesolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la prórroga del
régimen de importación temporal. =======emmmmneeseooooosossnnmme======
El procedimiento, los requisitos y garantías necesarias| para la
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias. A
La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo ! aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la lista de
biénes sujetos al beneficio, de acuerdo a lo establecido en el
artículo 56" de la Ley N* 26221. El beneficio se aplicará por el
plazo que dure dicha fase. =====

Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades “de Explotación y para las
actividades de Exploración en'la fase de explotación, serán de cargo y
costo del importador. =================oooccrr rr oo
PERUPETRO podrá inspeccionar los bienes importados en forma definitiva
o temporal bajo esta cláusula, para las) actividades de Exploración de
la fase de exploración, para verificar si dichos bienes han sido
importados exclusivamente para las operarioiea: Seeooooocrrrsooo
El Contratista deberá informar perigalcanente a PERUPETRO “sobre los

bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto e el artículo 56” de la Ley N” 26221. =
El Contratista no podrá reexportar ni disponer para otros fines lo
bienes e insumos señalados en el párrafo anterior, sin autorización de

PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los

2% 11.1 Garantía del Estado ======mee=========== aaa e
Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley N” 26221 y por el Decreto
Legislativo N* 668, para otorgar por el Estado al Contratista las
garantías que se indica en la presente cláusula, “de acuerdo al régimen
legal vigente en la Fecha de Suscripción. PPP
Las garantías que se otorga en la- presente cláusula son de alcance
también para el caso de una eventual cesión, con sujeción a la Ley de

Hidrocarburos y al presente Contrato. ===============

11.2 Régimen Cambiario =
El Banco Central de Reserva del Perú, en representación del Estado y

en cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista gozará del régimen cambiario
cen vigor en la Fecha de Suscripción y, en consecuéñcia, que el
tratista tendrá el derecho a la disponibilidad, libre tenencia,
disposición interna y externa de moneda extranjera, así como la
librel convertibilidad de moneda nacional a moneda extranjera en el:
mercados cambiario de oferta y demanda, en los términos y condiciones.
ca en la presente cláusula. ===============se=sssssemmems==== :
mtido, el Banco Central de Reserva del Perú, en
representación del” Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción: ====emammss========== [
a) Libre disposición por el Contratista de hasta el ciento por ciento

(1004) de las divisas generadas por sus exportaciones de los

Hidrocarburos” Fiscalizados, las que podrá disponer directamente en

sus cuentas bancarías, en el país o en el exterior. =====

b) Libre disposición y derecho a convertir libremente a divisas hasta

el ciento por ciento (100%) de la moneda nacional resultante de sus
y y ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho
a, depositar directamente en sus cuentas bancarias, en el país o En

el exterior, tanto las divisas como la moneda nacional. ===========

ca) Derecho a mantener, controlar y operar ¡cuentas bancarias en

cualquier moneda, tanto en el país como en el exterior, tener el

control y libre uso de tales cuentas y a mantener y JADE.
ni
1098 -

)

libremente en el exterior de tales fondos de dichas cuentas sin
restricción ala.

d) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el exterior,
sin restricción alguna, sus utilidades netas anuales, determinadas
con arreglo a ley. ===eesc=esesssecessoreoresseesan amee=====
11.3 Disponibilidad y Conversión a Divisas ===
Queda convenido que el Contratista acudirá a las entidades del jsistema

financiero establecidas en el país para acceder a la conversión a
divisas, a que se refiere el literal b) del acápite 11.2. esseossasoes
En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parcialmente por las
entidades antes mencionadas, el Banco Central de Reserva del Perú
garantiza que proporcionará las divisas necesarias. ======meremem=====
Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Céntral, remitiéndole fotocopia de comunicaciones recibidas de e

no menos de tres (3) entidades del sistema financiero, en las que se

le informe la imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas. =====:

Las comunicaciones de las entidades del sistema financiero serán

válidas por los dos Días Útiles ulteriores a la fecha de su emisión.

(460 161

Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que ¡el Contratista " haga Entrega el
mismo día del contravalor en moneda nacional. seems
Si, por cualquier andina, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada,/ el Banco Central
de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
limitación horaria, el tipo de cambio que sapisá para la conversión,
SW de efectuársela ese mismo dla. error
Sin perjuicio de lo anterior, en ' caso de que el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco Central
de Reserva del Perú con la moneda nacional eopraepoccianta para dar

cumplimiento a la conversión a divisas. ==========
11,4 Modificaciones al Rágimen Cambiario 0
' Ñ 1
SERIE BN:0106932
-8832

El Banco Central de Reserva!del Perú, en representación del Estado,

garantiza que el régimen contenido en esta cláusula continuará siendo

de aplicación para el Contratista, durante la Vigencia del Contrato. ,
En caso de que por cualquier circunstancia el tipo de cambio no fuera
determinado por la oferta Y demanda, el tipo de cambio aplicable al
Contratista será: cr ooo ooo
a) Si se estableciera un tipo de cambio oficial único, de igual valor

para todas las operaciones en moneda extranjera o-—vinculadas a

ésta, a partir de su fecha de vigencia Este será el utilizado bajo

el Contrato. =

b) De establecerse un régimen de tipos de cambio diferenciados,
- múltiples o si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las operaciones
del Contratista será /el más alto respecto de la moneda extranjera. -

% 11.5 Aplicación de Otras Normas Legales ===oemmnmmmeneonooooocooococesess=e

Las garantías que otorga el Banco Central de Reserva del Perú al
tratista subsistirán durante la Vigencia del Contrato. o X,
El Comrratista tendrá derecho a acogerse total o parcialmente, cuando
resulte tinente a nuevos dispositivos legales de cambio o normas
cambiarias :
aquéllos

cláusula,

e se emitan durante la Vigencia del Contrato, incluyendo

traten aspectos cambiarios no contemplados en la presente.

si re que tengan un carácter general o sean de aplicación
de Hidrocarburos. El acogimiento a los nuevos
dispositivos o hormas antes indicados no afectará a vigencia de las
garantías a que se refiere la presente cláusula, ni el ejercicio de
aquellas garantías que se. refieran- a aspectos distintos a los
contemplados en los nuevos dispositivos o normas a los que yo hubiere
acogido el Contratista. ===
Queda expresamente convenido que el Contratista podrá, en cualquier
NX momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no crea derechos ni'

obligaciones para a Contratista respecto del período en que se acogió

a los nuevos dispositivos o normas antes señalados.
Asimismo, se precisa que retomar tales garantías, en nada afecta a

éstas o a las demás garantías, ni crea derechos u obligaciones

adicionales para el Contratista. ==
El acogimiento por el Contratista a los nuevos dispositivos legales de

cambio o! normas cambiarias, así como su decisión de retomar las
seta ]
' =
garantías que escogió no utilizar transitoriamente, deberán ser
comunicadas por escrito al Banco Central de Reserva del Perú y a

PEROPETRO. cerro rro
Lo establecido en este acápite es sin perjuicio de lo dispuesto en el

primer párrafo del acápite 11.4. seeeccconocrcecororeeceerroroosso

11.6 Información Económica = coo

El Contratista remitirá información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad
con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto
Ley N* 26123 cocmmocoooocoooooo nooo ooo nooo
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES ======e=es=c====e=cce=ooooosoa
— 12.1 Las Partes convienen que al término del quinto Añb contado a partir de
la Fecha de Inicio de la Extracción Comercial, el Contratista habrá
gústituido a todo su personal extranjero por personal peruano de
equivalentés calificaciones profesionales. _Se exceptúa de lo anterior

a personal extranjero para cargos gerenciales y al que sea necesario
1

para la realización de trabajos técnicamente especializados, en,

relación con las Operaciones. El Contratista conviene en capacitar YE
= y

entrenar al personal peruano en la realización de trabajos,

técnicamente especializados a fin que personal peruano pueda Bustituir-

E

w
( FU

progresivamente al personal extranjero en la realización de dichos; ¿,

trabajos. =============

eeooooooonoooooooooooooon
12.2 Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un cuadro estadístico del
personal a su servicio para las Operaciones, de acuerdo al formato que

PERUPETRO entregue al Contratista. ===

CLAUSULA DECIMA TERCERA.- PROTECCION aaranar Y RELACIONES COMUNITARIAS ==
13.1 El Contratista se obliga a cumplir 14s disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley
N% 28611, Ley General del Ambiente y modificatorias, así como las
demás disposiciones ambientales vigentes en lo que sea aplicable.

=
13.2.El Contratista conducirá las Operaciones ceñido a los lineamientos del
desarrollo sostenible, de la conservación y protección, del ambiente de

— acuerdo a las leyes y reglamentos de protección ambiental, sobre
comunidades nativas y campesinas, y-a los convenios internaciónales
ratificados por el Estado Peruano. Asimismo, deberá respetar la

cultura, usos, costumbres, principios y valores de las comunidades,

o

SERIEBN*:0106933
8833

manteniendo una adecuada armonía con el Estado Peruano y la sociedad

Cdvil. cer

El Contratista utilizará las mejores técnicas disponibles en las
prácticas de la industria internacional, con observancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
contaminación —ambiental aplicables a las” Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
J preservación de la diversidad biológica, de los recursos naturales y
la preservación de la seguridad y salud de la población y de su
personal. A ree eee

13.4 El Contratista es respoísable por los pasivos ambientales que se

as generen como consecuencia de las Operaciones y asume la remediación de

los_mismos. = aid

13.5En caso de cesión o asociación con terceros, el cesionario o el
" >

Y
tercero asume la responsabilidad de los pasivos ambientales generados

y los que se generen como consecuencia de las Operaciones, debiendo

ectuar la remediación de los mismos. =========

CLAUSULAXDECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION

14.2 En caso de ao eranes de Hidrocarburos en la superficie, en el Área del
- Contrato o fuera de ella, que deban ser informados de acuerdo a has
normas legales vigentes, el Contratista deberá comunicar
inmediatamente este hecho a PERUPETRO, indicándole el volumen estimado
del derrame y lag “acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de verificar el volumen del derrame y
analizar sus causas. A A A
En caso de pérdidas en la superficie, en el Área de Contrato o fuera
y de ella, antes del Punto de Fiscalización de la Producción, debido a
negligencia [grave o conducta dolosa del Contratista, el volumen
perdido será valorizado de acuerdo con la cláusula octava e incluido
en el cálculo de la regalía, sin perjuicio de'lo estipulado. en el
4 acápite 13.1. <<

En caso; de pérdidas antes del Punto de Fiscalización de la Producción

en situaciones distintas a las descritas en el párrafo anterior y que
6238 p

den origen a una compensación al/Contratista por parte de terceros, el
monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto de la
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de
Fiscalización de la Producción al que correspondan los Hidrocarburos
| perdidos en la “Quincena” en que ocúrrió la pérdida, entre el valor de
tales Hidrocarburos Fiscalizados, determinado de acuerdo“al acápite
B.2 d en la misma quincena, ¡será el monto que el Contratista deberá
pagar por concepto de Zegalía por los Hidrocarburos perdidos, a más
tardar al segundo Día útil de recibida dicha compensación, sin
perjuicio de lo estipulado en el acápite 13.1. ===
CLAUSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA sea
15.1 8% | COMPLANISASO de lo etableckdo por el artículo 29* de la Ley N*
26221, el Contratista se obliga a poner a disposición de PERUPETRO, en
cada año calendario durante la Vigencia del Contrato, la siguiente

SUMA rr OS ooo

PON E
A partir del año calendario siguiente al de la

Ad Fecha de Inicio de la Extracción Comercial. pa

[—— [Barriles porbía  ___________| ||

A ESE TI EAT

[——— [pe3o0.001 asoj000 _________ | 120,000.0]

]

El primer pago se efectuará en la Fecha de Suscripción en un monto que

se determinará multiplicando el aporte anual correspondiente al
literal a), por la fracción que resulte de dividir el número de Días
que falten para completar el año calendario en curso entre trescientos
sesenta y Cinco (365). A
El ap anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaría promedio
de los Hidrocarburos Fiscalizados en el año calendario anterior, la
cual se; obtendrá dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número de Días. ===
Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles

serán equivalentes al volumen de Gas Natural expresado en pies cúbicos

meno

100 Susa

SERIE BN20106934 0
8834

estándar divididos entre el factor cinco mil seiscientos veintiséis
NN

(5,626). =ocmemrooooo==== -

Los pagos a que se refiere el presente acápite, excepto el primer
L, pago, serán efectuados durante el Mes de enero de cada año calendario.

Los pagos podrán hacerse mediante transferencia bancaria siguiendo A

instrucciones que PERUPETRO proporcionará para estos efectos. ========
15.2 El Contratista cumplirá com las obligaciones establecidas en el
acápite 15.1 SPLOBLCAnCO, el aporte en la cuenta que PERUPETRO le
señale. A A A E
PERUPETRO entregará al Contratista una comunicación manifestando la
conformidad del fago, dentro de los cinco (5) Días Útiles de “haber

recibido el aporte. ====
15.3 Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en el extranjero, serán puestos en;
$ conocimiento de PERUPETRO. ===============:

15.4 El Contratista se compromete, durante la fase de explotación y de ser

posible, durante la fase de exploración, a tener un programa para
eMudiantes universitarios-a fin que realicen prácticas con el objeto
tos puedan, de,acuerdo con los requerimientos de la universidad
provengan, complementar su formación académica, todo ello de
Ue legislación vigente en la República del Perú, sin que
dependencia laboral alguna. Asimismo, el Contratista
programa en conocimiento de PERUPETRO. =e=s===============
'A - CESION Y ASOCIACIÓN ====emses===e=s===============
16.1En caso que el Contratista llegue a un acuerdo para ceder su posición
contractual o asociarse con un tercero en el Contrato, procederá a

e notificar a PERUPETRO respecto de dicho acuerdo. A la notificación
PRE: acompañarse la solicitud de calificación del cesionario o del
tercero, correspondiéndole a estos últimos cumplir con adjuntar la
información- complementaria gue resulte necesaria para su calificación
como empresa petrolera, conforme a ley. nn AA
Si PERUPETRO otorga la calificación solicitada, la cesión o asociación

se llevará a cabo mediante la modificación” del: Contrato, conforme a

> A

16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder su
Y
S posición contractual o asociarse-a una Afiliada, conforme a ley. =====
$£98 ,

16.3 El cesionario o el tercero otorgará todas las garantías y asumirá
todos los derechos, responsabilidades y obligaciones derivadas del
COMLIAto. roo

CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR ====================

17.1 Ninguna de las Partes es imputable por la inejecución de una
obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso”
Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su

debido cumplimiento, ====s==esarememmsmme=======
17.2 La Parte afectada por; el Caso Fortuito o Fuerza Mayor 7 O por
escrito dentro de los cinco (5) Días siguientes de producida la causal
a la otra Parte respecto de tal evento y acreditará la forma en que
afecta la ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no, la causal dentro de los quince
(15) Días siguientes de recibida la notificación antes mencionada. La
no respuesta de la Parte notificada en el plazo señalado se entenderá

<<
como aceptación de la causal invocada. == 3

En el caso de ejecución parcial, tardía o defectuosa de la obligación”

SUSANA Paren

afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos. para ejecutarla con arreglo alí

la común intención de las Partes expresada en el Contrato, debiendo
las Partes 'continuar con la ejecución de pe obligaciones
contractuales no afectadas en cualquier forma por dicha CAUSA. =======
La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el. cumplimiento de las obligaciones y condiciones
contractuales dentro de un período de tiempo razonable, luego que
dicha causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5)- Días siguientes de
desaparecida la causa. La Parte no afectada colaborará con la Parte
afectada en este esfuerzo AAA an
En los casos de huelga, paro u otros similares, una de las Partes no
podrá imponer a la otra una solución contraria a su voluntad. ========
17.3 El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afecten el cumplimiento de las obligaciones
contractuales, será agregado al plako previsto para el cumplimiento de
dichas obligaciones, y si fuera el caso, al de la fase correspondiente

del Contrato y al plazo de Vigencia del Contrato. ===================

SN /
17.5

SERIE BN"0106935 8835

Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser ejecutada durante el lapso en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO mo se pronuncie sobre la
causal invocada por el Contratista y, si se hubiera producido alguna
discrepancia respecto a la existencia de tal causal, mientras no se
resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar
o sustituir dicha fianza, según sea necesario. =======emmmmemmme==
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia, quedará en suspenso el
cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal de
Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste
reanudará la ejecución del programa mínimo de trabajo tan pronto cesen
efectos de la indicada causal. =emmmescesoosoooc
'O hará los esfuerzos necesarios para obtener la ayuda y

cooperación de las autoridades correspondientes del Gobierno a fin que

que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal o el de sus subcontratistas no
puedan actuar ldentro' del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación como:
causa de Caso Fortuito o Fuerza Mayor no será discutida por la otra:
Parte. empomsesorooooooooooolro o ooooooooooss ===
En caso que el Contratista se vea afectado por causa de Caso Portuito
o Fuerza Mayor que le impida completar la" ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
se produjo, el Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor
de treinta (30) Días a la fecha en la cual hará suelta del Área de

V Contrato. ssseS=osScooooooooooo nooo oooooooosoooosssesss=====

17.6

Las disposiciones de esta cláusula décimo sétima no son aplicables a

obligaciones de pago de sumas de dinero. =======s=======.
Toe :

CLAUSULA DECIMA OCTAVA - CONTABILIDAD A CU
18.1 El Contratista deberá llevar su contabilidad, de acuerdo con los
principios_y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean HecEsarióS para contabilizar y
controlar las actividades que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para _la' adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por otro lado, dentro de los ciento
weinte (120) Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano
del "Manual de Procedimientos Contables” que haya decidido proponer

J

pata registrar sus ODeraciones. rs
El "Manual de Procedimientos Contables” deberá contener entre otros,
lo siguiente: =s==sesceseooooooo rr

a); Idioma y moneda en que se llevarán los registros contables; Po
b) Principios Y prácticas contables aplicables; calor
c) Estructura y Plan de Cuentas, de conformidad con los requerimientos -

de la Comisión Nacional Supervisora de Empresas y Valores

(CONASEV) ; =============

— d) Mecanismos de identificación de ¡las cuentas correspondientes al

1 Contrato y otros contratos por Hidrocarburos, a las actividades
relacionadas y a las otras actividades; ===

e) Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a

las A a y a las otras actividades; Y. ======um

£) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor R;y, así

como el detalle de los procedimientos descritos en el anexo "E" del

- Contrato, de ser el caso. A A A
18.2 De haberse incluido en el “Manual de Procedimientos Contables” lo
descrito en el literal f) precedente, PERUPETRO, en un lapso no mayor

de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R,., a que se
contrae dicho literal o, en su defecto, las sugerencias que considere
para mejorar y/o ampliar dicho procedimiento. De no haber un
Pocito; Por parte de PERUPETRO dentro del plazo mencionado, el
seERIEBN0106936 8836

procedimiento a que se refiere el literal f) del acápite 18.1 será

considerado como aprobado para todos sus efectos. ==

Dentro del mismo término de treinta (30) Días de recibido el "Manual
de Procedimientos Contables",;¡PERUPETRO podrá formular sugerencias y/ú
observaciones para mejorar, ampliar o eliminar alguño o algunos de los
otros Prossgrmrenton contables propuestos en dicho manual. =e=e=======
Todo cambio en lo que respecta al procedimiento contable del factor
R:- aprobado, será previamente propuesto a  PERUPETRO para su
aprobación, siguiéndose para tal fin el procedimiento contenido en el
primer párrafo del presente acápite. ===emss===s======s========s========
18.3 Los libros de contabilidad del Contratista, los estados financieros y

la documentación de pustento de los mismos, serán 'puestos a

A disposición de los representantes autorizados de PERUPETRO para su

verificación, en las oficinas del domicilio fiscal del Contratista,

messs=o==er

previa notificación. =========== ens=======
1 Contratista mantendrá los registros de las propiedades muebles e
abÍes, utilizadas en las Operaciones del Contrato, de conformidad
s normas de contabilidad vigentes en el Perú y de acuerdo a las

Í contables generalmente aceptadas en la industria petrolera
l

3 rr ooo

MN 3 PERUPETRO podrá solicitar al Contratista información sobre sus
7 /

í cada vez que lo considere pertinente. Asimismo, PERUPETRO

á solicitar al Contratista su cronograma de inventarios físicos de
los bienes erentes a las Operaciones, clasificándolos según' sean de

propiedad del Contratista o de terceros, y participar en éstos si lo:

considera conveniente. mno=== o
15.5 El Contratista deberá remitir, dentro de” los treinta (30) Días de
haber sido emitidos, copia del informe de sus auditores externos sobre
sus estados financieros correspondientes al ejercicio económico
anterior. En el'caso qué el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto de
- » formular estados financieros para cada contrato y/o actividad, y por
Y : lo tanto, el informe elaborado por sus auditores externos deberá"
incluir también estados financieros por cada contrato y/o actividad.==
18.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera,
información consignada en la dedlaración jurada anual del Impuesto a

"
3238

la Renta presentada a la Superintendencia Nacional de Administración, ]
Tributaria o la entidad que la sustituya. a
CLAUSULA DECIMA NOVENA — VARIOS =============r rr
19.1 Si en uno o más casos, cualesquiera de las Partes omitiera invocar o
insistir en el cumplimiento de alguna de las estipulaciones del
Contrato o en el ejercicio de cualquiera de los derechos otorgados
bajo el Contrato, ello no será! interpretado como una renuncia,a dicha

disposición o derecho. =

areoooaoseocesooosomone
19.2 En ¡la! ejecución de las Operaciones el Contratistd cumplirá con todas
las resoluciones gue las autoridades competentes dicten en uso de sus
atribuciones legales A
Asimismo, el Contratista se obliga a cumplir tedas las disposiciones
de las autoridades competentes en relación con los aspectos de defensa
y seguridad nacional. A
19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de ¿
ii
19.4 En concordancia con la legislación vigente, el Contratista tendrá PE e

derecho de utilizar, con el propósito de llevar a cabo la:

terceros, de ser el Caso. semeescoroseseeeseoam

19.5 La licencia de uso de información técnica del Área de Contrato u ótras
t áreas, que el Contratista desee adquirir de PERUPETRO, se suministrará
de acuérdó a la Política Para Manejo de Información Técnica de

a Exploración Producción de PERUPETRO, para cuyo efecto las Partes
suscribirán una “Carta-Convenio". ====================================
19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado, el mdnto materia del pago estará afecto a partir del Día
siguiente de la fecha en que debió -pagarse, a las tasás de interés
Une

a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo,
publicada por la Superintendencia de Banca y Seguros, o la que la
sustituya, aplicable al período transcurrido entre la fecha de
vencimiento y la fecha efectiva ¡de Pago; Y, ===eceseeererer

b) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda

nacional o en Dólares, la tasa aplicable será la tasa de interés
SERIEBN*0106937
8837

preferencial (U.S. Prime Rate), publicada por la Reserva Federal de
los Estados Unidos de Norteamérica más tres (3) puntos

porcentuales, aplicada al período transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de ésta, las
Partes acordarán otra que la SOM ALUyA APO MEGES: Aa
19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito entre
las Partes se podrá establecer una estipulación diferente para el pago
de intereses. Las disposiciones aquí contenidas para la aplicación de
iptereses no modificarán de ningén modo los derechos y recursos
legales de las Partes para hacer cumplir el pago de los montos

adeudados. ===s=s===================ex asi

19,8 En caso de emergencia nacional declarada por ley, en virtuá de la cual
el Estado deba adquirir Hidrocarburos de productores locales, ésta se

efectuará a los precios que resulten de aplicar los mecanismos de
valorización establecidos en la cláusula octava y serán pagados en
lares a los treinta (30) Días siguientes de efectuada la entrega. ==
EllrEstado, a través del Ministerio de Defensa y del Ministerio del
Intekior, brindará al Contratista en las/Operaciones y en cuánto le
sea pogíble, las medidas de seguridad necesarias. ====================
1% 10El Contratista JipOraTt y en su caso indemnizará a PERDFETRO y al
¡egún corresponda,| de cualquier reclamo, acción legal u otras

cargas 0 gravámenes de terceros que pudieran resultar como
consecuéncia de las Operaciones y relaciones llevadas a cabo al amparo

del Contrato, provenientes de cualquier relación contractual o extra

| 1 contractual, salvo aquellas que se originen por acciones del propio
PERUPETRO o del Estado. =====rammarse=s=========================e=e=ea

19.11El Contratista tendrá la libre disponibilidad de los Hidrocarburos que

le corresponda conforme al Contrato. erro

CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES e====oeosecossosnnmmso=

20.1 Toda notlficación o comunicación, relativa al Contrato, será

considerada como válidamente cursada si es por escrito y entregada con

cargo o recibida por intermedio de correo certificado o facsímil o por

otros medios que las Partes acuerden, dirigida al destinatario en un

Día Útil a las siguientes direcciones: O: A

PERUPETRO: Sesa=ess=========== soe

29%

Gerencia General esoo ooo
AY. Luád Aldana N* 320 secc ooo SS
Lima 41 - Perú eecorrrrrr roo ooo

Fax: 6171801 ==

Contratista: ==
PETROLIFERA PETROLEUM PERÚ S.A.C. =======
Gerencia General==

em==e====s====== a

eese=se=ese====

Calle Antequeta 777 OÍ. TOla=m===== a
Lima 27 - Perú ses==se=s===oecooooooose ooo

Fax 4219593 anexo 107 o
Garante Corporatiro:
PETROLIFERA PETROLEUM LIMITED esssesmenosoolccncniamenneonsossm==
President and Director e
1900. 332 — 6% Avenue SH============ecccc ooo
Calgary - Alberta T2P3S8 ========occecm e =oo=ooosse=s=======

Cana rro rre

Fax: (403) 538-6225 ecc oo o ooo
Cualquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil aj los efectos de las notificaciones y
Somunicaciones, mediante comunicación a la otra Parte, con por lo
menos cinco (5) Días Útiles de anticipación a e fecha efectiva de

dicho cambio. seresnssnsesesssennmsso=e=====:

Lo establecido en el primer párrafo de este acápite es de aplicación

al Garante Corpotativo. s======s======oooccrr ooo o========

CLAUSULA VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

CONTROVERSIAS =

ro ooo

21.1 Sometimiento a la Ley Peruana =sesscrarroanoooooooooooooocorrrn

21.2

CR Contrato se ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás
consecuencias que de él se originen se regirán por las normas legales
oe derecho interno de la República del Perú. ercer
Comité Técnico de Conciliación ===========
El Comité Técnico de Conciliación será formado dentro de los quince

pess===s=========
Ñ

(15) Días Útiles siguientes a su convocatoria por cualquiera de las

Partes y estará compuesto por tres (3) miembros calificados en la

materia de que se trate. Cada una de las Partes seleccionará a un (1) id

miembro y el tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su miembro

SERIE BN0106938
8833

representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
miembro dentro del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del plazo estipulado;
cualquiera de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. mua S
Las Partes, dentro de los sesenta (60) Días contados a partir de la !
Fecha de Suscripción, acordarán el procedimiento que regirá a este

comité. ==

Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un lauso arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
'orme al acápite 21.3, dentro de los sesenta (60) Días siguientes a
la Yecha de recepción de la notificación de la resolución referida.===

litigio, controversia, diferencia o reclamo resultante del
Contrato lo relativo al Contrato, tales como su interpretación,
, resolución, terminación, eficacia o validez, que surja.
tre el Contratista y PERUPETRO y que no pueda ser Fesuelto de mutuo
las Partes deberá ser resuelto por medio de arbitraje
internacional ide Apcachós de acuerdo con lo dispuesto en el artículo

68" de la Ley No. 26221. =s=====s==s==s==="=

Las Partes se obligan“a realizar todos aquellos actos que sean
necesarios para el desarrollo del procedimiento arbitral hasta at
culminación y ejecución. =======e=e==eeesemesemesosooooo=s============>
El arbitraje será administrado por el Centro Internacional de Arreglo,
de Diferencias Relativas a Inversiones, en adelante CIADI. En too lo
no previsto en Ésta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,
vigentes!en la Fecha de Suscripción. ==e====s===esceaamnrerressesoo===e Ñ
Los árbitros serán tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados por las Partes. ==

o
! S

Para la solución de fondo del litigio, controversía, diferencia o

reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del Perú. ==eemmamas=====

8s3n, És

El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje ol en la de cualquier otra institución apropiada, pública o y
privada, con la que el Centro hubiere llegado a un acuerdo a tal
efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,
previa consulta con el Secretario General. sesemss=es===ss===se========
Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que sea

posible, inclusive aquéllas materia del arbitraje. ===

Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso' el
cómputo del plazo ESApACtIvO y tales fianzas no podrán ser ejecutadas,
debiendo ser mantenidas vigentes durante el procedimiento arbitral.
Con tal fin, el Contratista deberá prorrogar o sustituir dichas
Fiauzas, según sea necesario. AAA y

El laudo es obligatorio para las Partes y no podrá ser objeto de

apelación ni de cualquier otro recurso, excepto los previstos en el

Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estados, en adelante el Convenio. =
El laudo dictado conforme al Convenio se ejecutará dentro del

territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de sentencias. oros

Las Pártes e a cualquier reclamación diplomática. A

21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo

que las Partes convienen en que esta versión es la única y la oficial.

CLAUSULA VIGESIMA SEGUNDA - TERMINACION ================oorrrenos

22.1 La terminación del Contrato se rige por lo estipulado en él, y

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo =
que no esté previsto en ella, por las normas del Código Civil. sn...
Salvo lós casos previstos en el acápite 22.3, cuando una de las partes
“incurra en incumplimiento “ de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito o
lPuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el 'incumplimiento y su
¡intención de dar por terminado el Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo dicha Parte

subsane el referido incumplimiento o demuestre a la otra” Parte que

está en vía de subsanación. ecc ooo =======

/

Nx
SERIE BN*0106939 8829

/ /

Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
déstxo de los treinta (30) Días siguientes a la FOUIrICAcIón, En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes, y el Contrato
terminará si habiendo sido confirmado el incumplimiento, dicha Parte

no subsana el incumplimiento o no demuestra a la otra Parte que está

-en vía de subsanación, dentro de dicho plazo. late

El Contrato puede terminar con anterioridad al plazo de Vigencia del
Contrato, por acuerdo expreso de las Partes. ee====s=o=s======se==e==.ona

A la terminación del Contrato cesarán totalmente todos los derechos y
obligaciones/de las Partes, especificados en el Contrato y se tendrá.
en consideración: ===s========ece=sessececrrrmmmnseooosoo============

a) Que los dirachos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del Contratista a los
idrocarburos extraídos y a las garantías estipuladas en el

casp de incumplimiento incurrido por cualquiera de las
en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados por

infractora, salvo las obligaciones que por su naturaleza

m Eon la terminación del mismo. ===

El Contrato se tesolverá de pleno derecho y sin previo trámite, en los
1

casos siguientes: a PS
22.3.1En caso que el Contratista haya incumplido con la ejecución del
programa mínimo de ¡trabajo de cualquier período de la fase de
exploración, luego de ¿haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO. salvo que se 'cumpla lo previsto en
los acápites 4.7 y 4.13. ===
22.3.2 En caso que al vencimiento de la fase de exploración o del
período de retención, lo último que suceda, no se efectuara
ninguna declaración de Descubrimiento Comercial. ===============
22.3.3En los casos específicos señalados en los acápites 3.10, 4.2 y

170.5, ers ooo ooo ooo

y j

nea

22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de quince
(15) Días Útiles, identificando al tercero que asumirá su

posición contractual. =

22.3.5 En caso de no encontrarse vigente la garantía corporativa a_que
se refiere el acápite 3.11 y el Contratista no cumpla con
sustituirla un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la notificación
de PERUPETRO requiriendo la sustitución, o en caso de habef lsido
declarada la insolvencia, disolución, liquidación o quiebra de
la entidad que haya otorgado la garantía a que se refiere el
acápite 3.11 y el Contratista no cumpla con notificar a
PERUPETRO en un plazo máximo de quince (15) Días Útiles
siguientes al requerimiento de PERUPETRO, ¡identificando al

tercero que asumirá la garantía corporativa, previa calificación

Buianga

y aceptación por PERUPETRO. =====o==e==s===eemmssess===========S=

22.3.6 Por mandato de un laudo arbitral que declare, en los casos del,
7

acápite 22.1, un incumplimiento y éste no sea subsanado conforme

a lo dispuesto en el referido acápite; o por mandato de un laudo:

arbitral que declare la terminación del Contrato.

22.4 De acuerdo a lo establecido por el artículo 87” de la Ley N” -26221, en
caso de incumplimiento por el Contratista de las disposiciones sobre
el Medio Ambiente, OSINERGMIN impondrá las sanciones rc.
budiendo. el Ministerio de Energía y Minas llegar hasta la terminación
del Contrato, previo informe al OSINERGMIN. =====smmemme=s=============
22.5 En caso que el Contratista, o la entidad que haya cEorgiás. la garantía

a que se refiere el acápite 3.11, solicite protección, contra las

acciones de acreedores, PERUPETRO “podrá resolver el Contrato en caso

estime que sus derechos bajo el Contrato no se encuentren debidamente
protegidos.

A
" 22.6A la terminación del Contrato, el Contratista entregará en propiedad
al Estado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para. éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
normal producido por el uso, los inmuebles, instalaciones de energía,
campamentos, medios «de comunicación, ductos y demás bienes de

2
SERIE BN:0106940
8340

producción e instalaciones de propiedad del Contratista que permitan

la continuación de las Operaciones de Explotación. remmes=============

En caso de haber Explotación conjunta de Petróleo, Gas Natural No
=> Asociado y/o Gas Natural No Asociado y Condensados, al término dei
plazo establecido en el acápite 3.1 para la fase de explotación de

Petróleo, el Contratista entregará en propiedad al Estado, a través de

PERUPETRO, a menos que éste no los requiera, sin cargo ni coako alguno

— para Éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal producido por

el uso, los bienes e instalaciones propios de la Explotación de

Petróleo, que no sean necesarios- av] la Explotación. de Gas Natural No

1 Asociado y/o Gas Natural No Asociado y Condensados. ============: ;

Los bienes e instalaciones que conserve el Contratista para la
a Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado Á
Condensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, aún cuando continuaran en propiedad del

tratista, serán aplicados a servir ambas Explotaciones,
ándose al efecto un convenio entre las Partes. =========cemmmmm
que el Contratista haya estado usando los bienes e
s descritos en el primer párrafo del presente acápite pero
conexos o accesorios exclusivamente a las Operaciones,

también hayan estado siendo usados para dpenaelopes en

22.7 A efectos de lo flispuesto en el acápite 22.6, durante el último Año de

Vigencia del Cóntrato, el Contratista dará las facilidades y

e colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, PERUPETRO pueda” realizar todos los actos y

A celebrar todos los convenios que permitan una transición ordenada y no
interrumpida de las Operaciones que se vengan realizando a la fecha de

terminación del Contrato. > heee

Erroneo ANEXO “A” ===== aiii
eros DESCRIPCION DEL LOTE 133 ===========ee===es===m===-
UBICACIÓN =

El Lote 133 se encuentra ubicado entre las Provincias de Padre Abad de la

Región Ucayali, Puerto Inca, Pachitea, Huanuco y Leoncio Prado de la
Región Huanuco, Oxapampa de la Región Pasco, Zona Selva del Perú y está

0328

delimitado tal como se muestra en el Anexo "BE" (Mapa) conforme a la
siguiente dei
PUTO DE RRE IA y
El Punto de Referencia o (P.R.) es la Estación Pucallpa, ubicado' sobre un
tanque de agúa en el Distrito de Callaria, Provincia de Coronel Portillo de

la Región ai

PUNTO DE PARTIDA ============m Eo
Desde el Punto de Referencia (P.R.) se mide 124,954.535 »., hacia el Oeste y
Ayego 73, 279. ps? m. hacia el Sur hasta encontrar el Punto (3) que es el
Punto de Partida (P.P.) del perímetro del Lote. =

COMFORMACION DEL LOTE ================

ans=========== -
Desde el Punto (3) O (P.P.) se mide 34,771.090 m. Sur en línea recta con
Azimut de 180%00'00” hasta llegar al Punto (11). ======esermmmresesee
Desde el Punto (11) se mide 9,792.110 m. Este en línea recta con azimut de
90%00'00” hasta llegar al Punto (12). ===s======s==ooseemmmnmeeseeseoesos== |

Desde el Punto (12) se mide-37,278.450 m. Sur en línea recta con Azimut de

¡180900*00* hasta llegar al Punto (26). ======cce=odrmr nooo oosoese=ee

Desde el Punto (26) se mide 12,325.120 m. Este en línea recta con azimut de Í
90%00'00” hasta llegar al Punto (27). ec 2
Desde el Purito (27) se mide 20,650.240 m. Sur en línea recta con Azimut de >

180%00'00” hasta llegar al Punto (38). =

crema dy
A 3
Desde el Punto (38) $e mide 9,726.110 m. Este en línea recta con azimut de

90%00'00” hasta llegar al Punto (39).

ams=======eseenma

Desde el Punto (39) se mide 21,050.260 m. Sur en línea recta con Azimut de

180-0000” hasta llegar al Punto (45). =

“Desde el Punto (45) se mide 28,759.860 m. Oeste en línea recta con azimut
de 270*%00'00" hasta llegar al Punto (42). ==="
Desde el Punto (42) se mide 21,808.200 m. Norte en línea recta con azimut
de 360%00'00” hasta llegar al Punto (36). =emmnees===========s=====e=======
Desde el Punto (36) se mide 21,838.910 m. Oeste en línea recta con azimut
de 270%00'00” hasta llegar al Punto (33). NN A
Desde el Punto (33) se mide 23,149.250 m. Norte en línea recta con azimut
de 360%00'00” hásta llegar al Punto (23) cnn
Desde el Punto (23) se mide 11,793.020 m. Oeste en línea recta con azimut

1
de 270%00'00” hasta llegar al Punto (22). =====

Desde el Punto- (22) se mide 68,792.590 m. Norte sa línea recta con azimut

1
de 360%00'00” hasta llegar al Punto (1). === aro===

> LA EN

—serEBN 0106941

8341

el Punto (1) se mide 30,548.450 m. Este en línea recta con Azimut de

el perímetro del Lote. A

Por el Este con el Lote 107, por el Sur, Oeste y Norte con áreas libres.

DEFINICION DE LAS

Parcela 1 rodeada por los puntos

de

PARCELAS =eesecoocecoooooooooooocorrmmmroneecesoso====

esquina 1,2,5 y 4 =emmmmnnsoroseoocoas=

Parcela 2 rodeada por los puntos de esquina 2,3,8,7 y 5 === ammm
Parcela 3 rodeada por los puntos de esquina 4,5,7 y 6 ======= =
Parcela 4 rodeada por los puntos de esquina 6,7,10 y 9 ===========":
Parcela 5 rodeada por los puntos de esquina 7,8,11,15,14 y 10 ======= -
Parcela 6 rodeada por los puntos de esquina 9,10,14 y 13 ee======pess======
Parcela 7 rodeada por los,puntos de esquina 13,14,17 y 16 mes==============
Parcela B rodeada por los puñtos de esquina 14,15,20,19 y 17 ==e===========ó
Parcela 9 rodeada por los puntos de esquina 11,12,21,20 y 15 emmmmmmmcon===
cela 10 rodeada por los puntos de esquina 16,17,19 y 18 ====mnmezmnznzn==
11 rodeada por los puntos de esquina 18,19,24,23 y 22 =========zaze
Parcela rodeada por los puntos de esquina 19,20,21,25 y 24 ===sa=ea=znama
Parcela da por los puntos de esquina 24,25,26,30,29 y 28 ==========
Parcela da por los puntos de esquina 26,27,32,31 y 30 =============
da por los puntos de esquina 23,24,28B,34 y 33 =============-
por los puntos de esquina 28,29,35 y 34 ============-
por los puntos de esquina 29,30,31,37,36 y 35 =====s=====
| Parcela pox, los puntos de esquina 31,32,38,41,40 y 37 mmm
Parcela 19 rodeada por los puntos de esquina 36,37,40,43 y 42 mum m*
Parcela 20 rodeada por los puntos de esquina 40,41,44 y 43 e========a======
Parcela 21 rodeada por los puntos de esquina 38,39,45,44 y 41 a
RELACION DE COORDENADAS PE LAS ESQUINAS DEL LOTE enmmncencs===ss===========
: y COORDENADAS' GEOGRAFICAS COORDENADAS PLANAS U.T.M.
Punto itud Sur Longitud Oeste Metros Norte Metros Este
Ést. Puca: Pucallpa 08%22'24*378 74*31'29"761 9'074,375.668 —552,305.825
(PR) _ / :
3 (PP) 0902'09"419 75939'39"545 9'001,096.290 427,351.290
11 099%21'01*545  75%39'41*"646 8'966,325.200  427,351.290
12 09921'*02"103 75%34'20”643 8'966,325.200 437,143.400
26 / 09%41'15”B65 75%34'22"664 8'929,046.750 437,143,400
27 09%41'16"475  75%27*3B"220 8'929,046.750  449,468.520
38 09%52'28"835  75%27'39"146 8'90B,396.510  —449,468.520
39 09952'29"229 7522*19”805 8'908,396.510 459,194.630
45 10%03'54*614 —75%22*20*583 8'B97,346.250  459,194.630
/ 42 10%03'53"176  75%38"05”402 8'B87,346.250  430,434.770
36 09952'03"142 75"38"04”029 8'909,154.450 430,434.770
33 09*52'01*580 75%50"01”018 B'909,154.450  408,595.860
23 09*39'27"909 75%49'59"144 8'932,303.700 40B,595.860
22 09"39'26"912  75”»56'26”"061  8'932,303.700  396,B02.840
1 09%02'07*238  75%56'20”"054  9'001,096.290 396,802.840

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS =
COORDENADAS PLANAS U.T.M.

Punto Metros Norte * Metros Este
l 9'001,096.290 396,802.840
2 9'001,096.290 416,802.840
=3 9'001,096.290 427,351.290
4 B'992,303.700 396,802.840
5 B"992,303.700 416,802.840
6 B*982,303.700 396,802.8B40
7 B'982,303.700 416,802.840
8 B'982,303.700 427,351.290
9 8'972,303.700 396,802.B40
10 8'972,303.700 416,802.840
11 , 8'966,325.200 427,351.290
12 B'966,325.200 437,143.400
ya 8'"962,303.700 396,802.B40
14 8'962,303.700 416,802.840
15 B'962,303,700  -— 427,351.290
A 16 8'952,303.700 396,802.840
17 8'952,303.700 416,802.40
18 8'942,303.700 396,802.840
19 8'942,303.700 416,802.840
20 8'942,303.700 427,351.290
21 8' 942,303.700 437,143.400
22 8'932,303.700 396,802.840
23 8'932,303.700 408,595.860
24 8'932,303.700 416,802.840
7 25 8*932,303.700 437,143.400
26 B'929,046.750 437,143,400
27 8'929,046,750 449,468.520
28 B*922,303.700 416,802.840
29 B'922,303.700 426,802.B40
30 _ 8'922,303.700 437,143.400
31 8*916,046.750 437,143,400
32 B'916,046.750 449,468.520
33 B'909,154.450 408,595.860
34 B*909,154.450 416,802.840
35 B/909,154.450 426,B02.B40
A 36 B*909,154.450 430,434.770
(37 B'909,154.450 437,143.400
38 8'908,396.510 449,468.520 Y
z 39 8'908,396.510 459,194.630
! 40 B502,546.750 437,143.400
41 B'902,546.750 449,46B.520 1
Vo 42 B'"887,346.250 430,434.770 :
3 43 B'887,346.250 437,143.400
44 8'887,346.250 449,468B.520
7 / 45 8'887,346.250 459,194.630
qe

EXTENSION (Áreas por Parcelas) =====e======s===s=ee=es=e=======

Parcela Áre:
1 17,585.180 ha '

19,823.270 ha

20,000.000 ha _

20,000,000 ha

21,096.900 ha

20,000.000 ha

DuUAwnN
_ 8842

.000
.900
.117
.000
.000
.560
.560
656
.543
.250
.061
.912
.314
.799
¿473.714 ha Ñ y
396,050.736 ha

ENERO

Fotal =
06 Parcelas regulares de 20,000.000 ha c/u  = 120,000.000 ha-
02 Parcelas regulares de 15,816.410 ha c/u  = 42,193.800 ha
02 Parcelas regulares de 15,291.680 ha c/u  = 40,681.120 ha
11 Parcelas irregulares de áreas diversas - 193,175.816 ha.

aa 21 PARCELAS -¡ 396,050.736 ha

Cóordenadas, Distancias, Áreas y Azimuts mencionados en este
/
se refieren al Sistema de Proyección Universal Transversal

(U.T.M) Esferoide Internacional, Zona 18 (Meridiano Central
/

75*00'00

El Datum désico es el Provisional para América del Sur, La Canoa/de-

956 ubicadolen Venezuela (PSAD 56) ee===========r
caso de diácrepancias de las Coordenadas U.T.M. con las Coordenadas
Geográficas o las Distancias, Áreas y Azimuts, las Coordenadas.
U.T.M. serán consideradas correctas. ====s=e==sesesse==s=s================
e

a ee

ESE ESO SOS SS SOS SS SS Seosoeseos

A AA A
nn a a O O

O

a O O O

alada iaiaiiataiaiaiaiadol
!

539 o

rre ANEXO "DO cr

esamaran=e=s======== MAPA DEL AREA DE CONTRATO - LOTE 133 ==================

LOTE 133

Brrregs

qu

gagao bus
SERIEBN*0106943
8843

ocres ANEXO "C- 1% eo=oooeeooocooocococccmremeoos

Lia

Señores esmero ooo

PERUPETRO S.A. o
1 Ciudad. =====s==s===seoooo n= ======

De nuebtra consideración: ===emeem============

coma sse======
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de PETROLÍFERA PETROLEUM DEL PERÚ
S.A.C., en adelante llamado el Contratista, ante PERUPETRO S.A., en
adelante llamada PERUPETRO, por el impprte de Su cien mil y 00/100 Dólares
(US$ 100,000.00) a fin de garantizar el fiel cumplimiento de las

obligaciones del Contratista bajo el programa mínimo de trabajo del primer'

ríodo de la fase de exploración, contenidas en la cláusula cuarta del
Contíuto de Licencia para la Exploración y Explotación de Hidrocarburos en
el LoteW33, suscrito con PERÚPETRO (en adelante llamado Contrato). ======
La obliga: ón que asume .... (Entidad del sistema financiero) ...... bajo la

andini
rio de Lima

presente fiánza se limita a pagar a PERUPETRO /la suma de un cien mil y

(US$ 100,000.00) requerida en su solicitud de pago. =======
es solidaria, sin beneficio de excusión, irrevocable,

Ricardo F;

)
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
y

pago de un cien mil y 00/100 Dólares (US$ 100,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
z > y acompañando a dicha carta, como único recaudo y justificación, una copia

certificada de la carta notarial dirigida por PERUPETRO al Contratista

exigiéndole él cumplimiento de la obligación antes referida Y
1 notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste 'por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO:
presente la reclamación de pago h -.-... (Entidad del sistema financiero).....
a. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del Arona financiero) .... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
6338:

x
caso la presente fianza será cancelada en la fechá de recepción de la
mencionada carta de PERUPETRO. rr ooo
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)... ====
A pártir de ¡la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de A toda
responsabilidad u obligación respecto a la presente fianza. ===============
Atentamente, sarmmscramoooooooooooreono ee ooooooooooooooooorrrmmmmes===

(Entidad del sistema financiero) ================asee=e

ercarrnrrrrrororeecocmos ANEXO 0C- ZN cl

=== CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE TRABAJO =u.= >
( ss 58

AA A A a SY

Lima, ec A

SOÑOIOS oros

PERUPETRO S.A.

Ciudad. =: EEES Soo po ooo oooroorrocenercrmesocosoo
De nuestra consideración: ===================s=e===eeso=osoeeeseesee=o=====
Por la presente, nosotros.... (Entidad del sistema financiero)... nos

constituimos en “fiadores solidarios de HPETROLÍFERA PETROLEUM DEL PERU
S.A.C., en adelante llamado el Contratista, ante PERUPETRO S.A., en
adelante llamada PERUPETRO, por el importe de setecientos cincuenta mil y
00/100 Dólares (US$ 750,000.00) a-fin de garantizar el fiel cumplimiento de
las obligaciones del Contratista bajo el programa mínimo de trabajo del
segundo período de la fase de exploración, contenidas en la cláusula
cuarta. del Contrato de Licencia para la; Exploración y Explotación de
Hidrocarburos en el-“Lote 133 suscrito con PERUPETRO (en adelante llamado
A

La obligación que asume ....(Entidad del sistema Tiiápetaró) ...... [bajo la,
presente fianza se limita a pagar a PERUPETRO la suma de ¡setecientos

cincuenta mil y 00/100 Dólares (US$ 750,000.00) requerida en su solicitud

de pago. =s=======

pauogs
SERIEBN"0106944
8844

Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

Ghcondicional y de realización automática, pagadera a la presentación
| dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de setecientos cincuenta mil y 00/100 Dólares (US$ 750,000.00),
declarando que él Contratista no ha cumplido Icon todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole “Su intención de hacer etsotiva la fianza; dícha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a ....(Entidad del sistema
financiero) .....
2. La presente fianza expirará a más tardar el ..... a menos que con

eo====o== anno e=os=======.
terioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
cata de PERUPETRO liberando a ....(Entidad del sistema financiero)-.... y
al Coytratista de toda responsabilidad bajo la presente fianza, en cuyo
Pros fianza será cancelada en la fecha de recepción de la

“carta de DERUPETRO. rr ==="

) de las Instituciones del Sistema Financiero que publica
la ' Superint: ia de Banca y Seguros aplicable durante el período , ¿de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de lá carta notarial dirigida por PERUPETRO a
... (Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y ..-.. (Entidad del sistema
TFimanciero)..... y el Contratista quedarán liberados de toda

+ responsabilidad u obligación respecto a la presente fianza. ===========e===
Atentamente, sm

(Entidad del sistema financiero) =========eme============

enano poooosessesemmmmmm== ANEXO *C- 3% s====chee=can

mu= CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO ====

CARTA FIANZA N” emee==ss======esremman===“

as!

Lima, ecc o oooooorrroooooooo mm o==
»538

SEÑOTES cr or

PERUPETRO S.A.
Ciudad. ia
De nuestra consideración: sor
(Entidad del .sistema financiero).

Por la presente, nosotros nos

constituimos en fiadores solidarios de PETROLÍFERA PETROLEUM DEL PERU
S.A.C., en adelante llamado ¡el Contratista, ante PERUPETRO S.A., en
adelante llamada PERUPETRO, por el importe de un millón-y 00/100 Dólares
(US$ 1'000,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del tercer
período de la fase de exploración, contenidas en la cláusula cuarta del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 133 suscrito con PERUPETRO (en adelante llamado Contrato). ========
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón y 00/100
Dólares (US$ 1'000,000.00) requerida en su solicitud de pago. ============
1. Esta fianza es solidaria, sin beneficio de excubión, irrevocable,
incondicional y de realización automática, pagadera a la preséntación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón y 00/100 Dólares (US$ 1'000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
y acompañando a dicha carta, como único recaudo y justificación, una copia
certificada de la carta notarial dirígida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la Ñ obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a .... (Entidad del sistema financiero).....
2. La presente fianza expirará ana tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a «(Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será (cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO. e

3. Toda demora por muestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa eh Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

SERIEBN*:0106945
8845

IN (PA
9 SN , ÓN Superintendentia de Banca y Seguros aplicable durante el período de

Y ES
a traso o la tasa que la sustituya. Los intereses serán calculados a partir
Sul DATOS

| de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

¡ +. .- (Entidad del sistema financiero)...===============ss=============s=====p=
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero),.... y el Contratista quedarán liberados de toas

responsabilidad,u obligación respecto a la presente fianza. ====

Atentamente, ================oomeemmse=======

socorro oooeoooeenemmn ANEXO *C- 4% =. amssssm==
g ==== CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO ===
$ / CARTA FIANZA N* ======

e

asesooboss==sec=coceses==esceesesa

E LIRA,

eS ===s=s======e:

SD

De nuestra wconsideráción: ===
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
onstituimos ea fiadores solidarios de PETROLÍFERA PETROLEUM DEL PERU
.C., en adelante llamado el Contratista, ante PERUPETRO S.A., en
adelánte llamada' PERUPETRO, por el importes de un millón y 00/100 Dólares

(us$ /1'000,000.00) a” fin de garantizar el fiel cumplimiento de las

oblidaciónes del Contratista bájo el programa mírimo de trabajo del tercer

período de la fase de exploración, contenidas en la cláusula cuarta del

Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en

NX _- el Lote 133 suscrito con PERUPETRO (en adelante llamado Contrato). ========
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la

presente fianza se límita a pagar a PERUPETRO la suma de un millón y 00/100

Dólares (US$ 1'000,000.00) requerida en su solicitud de pago. ============

y 1. Esta fianza es solidaría, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón y 00/100 Dólares (US$ 1'000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
y acompañando a dicha carta, como /único recaudo y justificación, una copia:
8

certificada de la carta notarial dirigida por PERUPETRO al Contratista ,
exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a .... (Entidad del sistema financiero).....

2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... recibaluna
carta de PERUPETRO liberando a +. (antádad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza/ en cuyo
caso la presente fianza será cancelada en /la fecha de recepción de la

mencionada carta de PERUPETRO. cs

3. Toda demora por nuestra parte para honrar la presente fianza a favor de .

ustedes, devengará | un interés equivalente a la Tasa Activa en Moneda -

Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

la Superintendencia de Banca y Seguros aplicable durante el período Sab

retraso o la tasa que la sustituya. Los intereses serán calculados a partix -

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a |

O: >

... (Entidad del sistema financiero)... ==============

A partir de la fecha de la expiración o cancelación no se podrá presentar”

reclamo ais por la presente fianza y .... (Entidad del sistema”
financiero) ..... me el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. ======c=amere==
Atentamente, Seems nooo
(Entidad del sistema financiero) ========s====s=e=s==s=se=ss=es=s=se=sess=eses==e==e
rre ANEXO "D" ==ooosossooseseooseessesseso=====
aaa GARANTIA CORPORATIVA A A AA

Se re

Av. Luis Aldana 320 ======= e

Lima 41 A ARSS |

PERU --

-
Por el presente documento PETROLIFERA PETROLEUM LIMITED, de conformidad con
el acápite 3.11 del Contrato de Licencia para la Exploración y, Explotación
de Hidrocarburos en el Lote 133 a ser suscrito por PERÚPETRO S.A.
("PERUPETRO”) Y  PETROLÍFERA PETROLEUM DEL PERÚ S.A.C., garantiza

“solidariamente ante PERUPETRO el cumplimiento por PETROLÍFERA PETROLEUM
"0106946 :
SERIE B 8846

Y PERÚ S.A.C., de todas las obligaciones que ésta asuma en el programa

a nimo de trabajo descrito en el acápite 4.6 del Contrato, así como la

A ejecución por PETROLÍFERA PETROLEUM DEL PERÚ S.A.C., de cada uno de los
Ñ

programas anuales de Explotación, tal como puedan ser reajustados Y

cambiados, que ésta presente a PERUPETRO en cumplimiento del acápite 5.3
E del Contrato. room
Esta garantía subsistirá mientras sean exigibles las obligaciones ds
PETROLÍFERA PETROLEUM DEL PERÚ S.A.C., derivadas del Contrato. Para los
efectos de esta garantía PETROLIFERA PETROLEUM LIMITED, 5e somete a las
leyes de la República del Perú, renunció. expresamente a toda reclamación
diplomática y se somete al procedimiento arbitral. para solución de

controversias establecido en la cláusula vigésimo primera del Contrato. =é=

Atentamente, =s=====ss=es=es=====e===

PP.
1  propó. Íto del presente anexo es el ds escalar normas y
pkocedimientos, de contabilidad que permitan determinar los ingresos,
inversiones, igastos y costos operativos del Contratista para efectos
del cálculo del Factor Re, a que se refiere la cláusula octava del

Contrato. ===================: =====

1.2 DEFINICIONES ===================="=

Los términos utilizados en el presente anexo que han sido definidos en
la cláusula primera del Contrato, tendrán el significadó que se les
otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el Significado que les otorgan las normas y
prácticas contables aceptadas en el Perú y en la industria petrolera
internacional. A
1.3 NORMAS DE CONTABILIDAD ========s eses
a) El Contratista llevará su contabilidad de Conformidad con las,
normas legales vigentes, con los principios y prácticas contables :
establecidos y aceptados en el Perú y en la industria petrolera

1 internacional, y del acuerdo con lo dispuesto en el presente

Procedimiento Coritable. =====
2.1

b) El "Manual de Procedimientos Contables" al que se refiere el
acápite 18.1 del Contrato, deberá considerar las estipulaciones
contenidas en el presente anexo, ===

REGISTROS CONTABLES, INSPECCION Y AJUSTES eee

SISTEMAS DE CUENTAS

Para efectos de la determinación del Factor Rp.,, el Contratista
llevará un sistema especial de cuentas para registrar en ellas, en
Dólares, los ingresos percibidos y egresos efectuados, con relación a
las Operaciones del Contrato. Este sistema constará de dos cuentas
principales; la Cuenta “de Ingresos del Factor R;.,, y la Cuenta de
Egresos del Factor Rp.,- A a a a

TIPO DE CAMBIO er

Las transacciones efectuadas en moneda nacional, serán registradas al
tipo de cambio venta vigente en el Día en que se efectuó el desembolso

ERES
o se percibió el ingreso. Las transacciones efectuadas en Dólares y la

valorización de la producción, 7se registrarán de conformidad cón- lo

estipulado en el punto 3.3 del presente anexo. =====================o.
DOCUMENTACION DE SUSTENTO ===e==oooooosoossosooooosoooneseeoeseooos=eos
El Contratista mantendrá en sus archivos la documentación original de

“sustento de los cargos efectuados a las cuentas del Factor R;.¡. ======

ESTADO DE CUENTAS DEL FACTOR R,., ==
Durante la fase de exploración el Contratista deberá remitir dentro de-
los treinta Días siguientes al vencimiento de cada período, un Estado
detallado Mes a Mes de las cuentas de ingresos y estenos del factor
R ¿-, correspondiente a dicho período. PS A
De haber optado el Contratista por la aplicación de la metodología
descrita en el acápite B.3.2, para el cálculo de la regalía, éste
presentará a PERUPETRO, dentro de los treinta (30) Días siguientes a
la fecha de Declaración de Descubrimiento Comercial, un Estado
detallado Mes a Mes de las Cuentas de Ingresos y Egresos del Factor
R , Correspondiente al período transcurrido entre el último Estado
presentado hasta el mes de julio o diciembre del año anterior, según

Corrésponda. ===================e==ew

En adelante, el Contratista presentará a PERUPETRÓ, dentro de los”
quince (15) Días siguientes a la terminación del mes de enero y julio

/de cada año calendario, un Estado detallado Mes a Mes de las Cuentas

de Ingresos y Egresos del Factor R;., correspondiente al semestre

di. rr

SERIE BN*0106947

b)

b)

8847

Estado de la Cuenta de Ingresos del Factor R;., ====re===se=e========
El Estado Mes a Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que el
Contratista ha percibido ingresos, incluyendo la fecha en que éste
se percibió efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto en Dólares, o
en moneda nacional y en Dólares si el ingreso se percibió en moneda
nacional, y el tipo de cambio A o
Estado de la Cuenta de Egresos del Pactor Rey mem
El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciónes
por las que el Contratista ha efectuado desembolsos, incluyendo la
fecha en que éste se realizó efectivamente, así como una
descripción corta de la transacción, número del y comprobante
table, monto en Dólares, o en moneda nacional y en Dólares si el
olso se realizó en moneda nacional, indicando el tipo de

isposición, en horas de oficina, de los representantes
An, de PERUPETRO para ai IAapescrón, cuando éstos lo
O
La inspección de los libros de contabilidad y de la documentación
“de sustento, se realizará | de conformidad con las' normas de

auditoria generalmente aceptadas, incliyendo procedimientos de

muestreo, ¡Suando el caso lo requiera. =============! coses
Los Estados de Cuentas del Factor R;., se considerarán aceptados, si
PERUPETRO no los objetara, por escrito, en el plazo máximo de
veinticuatro (24) Meses computados a partir de la fecha de su
presentación a PERUPETRO. === ooo =====
(81! contratista deberá responder documentadamente las observaciones
formuladas por PERUPETRO dentro de los ELE (3) Meses siguientes a
la recepción de la comunicación con la que PERUPETRO formuló las
pgreervagiones: si el Contratista no cumpliera con el plazo antes”

AS las Aervaciones de PERUPETRO se tendrán por aceptadas. '
'
3.1

1948

c) Toda discrepancia derivada de una inspección contable deberá ser
resuelta por las Partes en el plazo máximo de tres (3) Meses,
computados a partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de Supervisión,
para que proceda según lo estipulado en el acápite 7.4 del
Contrato. De persistir la discrepancia las Partes podrán "acordar
que dicha discrepancia sea revisada por na firma de auditoria
externa previamente aceptada por PERUPETRO, o que se proceda de
conformidad con lo estipulado en el acápite 21.3 del Contrato. El
fallo arbitral o el dictamen de los auditores externos, serán
considerados como definitivos. ==

a) Si como¡resultado de la inspección contable se estableciera que en
un determinado período debió aplicarse un Factor Rr.z distiito al
que se aplicó, se procederá al realizar los ASS
correspondientes. Todo ajuste devengará intereses de acuerdo a lo
establecido en el acápite 8.5 del Contrato. ===eemmm===s============

INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R¿.y ===eesse===========

Se reconocerán como ingresos y se registrarán en la Cuenta de Ingresos

del Factor Ri, los siguientes: ===
a) La valorización de la Producción Fiscal zada de Hidrocarburos,

- según lo estipulado en la cláusula octava del Contrato. =

b) Enajenación. de activos que fueron adquiridos por lá Contratista
para las Operaciones del Contrato, y cuyo costo fue registrado en
la Cuenta de Egresos del Factor Re... o
c) Servicios prestados a terceros en los que participa personal cuyas
remuneraciones y beneficios son registrados a la Cuenta de Egresos
del Factor Ri. y/o en los que se utiliza bienes cuyo costo de
adquisición ha sido registrado en la Cuenta de Egresós del Factdr
RA A
d) Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor R+.,,
o subarriendo de bienes cuyo alquiler es ¡parado en la Cuenta de

Egresos del Factor Ri-,. =================! ss==============
e) Indemmizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo las

|
indemnizaciones de seguros por lucro cesante. No están considerados

fuus
SERIEBN*0106948 =
8343

1
los ingresos obtenidos como resultado de contratos de cobertura de

precios o “hedging". core e==

f) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor R;.,. ============emm=we
SR ERES o
A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos ¡operativos quel se encuentren debidamente
sustentados con el comprobante de pago correspondiente. Sin embargo,
este reconocimiento estará sujeto a las siguientes limitaciones: =====

a) En cuanto al. personal: «==
S

amsnsanoooso===
Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente o temporalmente a las Operaciones.
Para ello, el Contratista deberá poner a disposición de PERUPETRO
S.A., en el momento que éste lo requiera, la planilla y la

política de personal de la empresa. =ssss=sese=os=====e=scee ce

Se registrarán en general todas las remuneraciones y beneficios del
péxsonal operativo y administrativo del Contratista incurridos en
de las Operaciones, clasificándolos según su

el Contratista desarrollara otras actividades

rcialmente a las Operaciones, se cargarán a la Cuenta
/ 5
conformidad con lo estipulado en el literal h) de

este punto 3.24 iaa!

b) En cuanto a servicios de Afiliadas: ======s====se=======s============
En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los cuales el servicio pudiera ser
prestado por otras compañías. rro

c) En cuanto a los materiales y equipos: =============se=esereen===
Los materiales y equipos que adquiera el Contratista, serán
registrados en la Cuenta de Egresos del Factor R,., de acuerdo con

lo indicado a continuación: ==s=e=ococeniarmonccooconcoccesessneneas”

- Materiales y equipos nuevos (condición "A") =============

Como condición "A" serán considerados aquellos materiales y

y) 7] equipos nuevos, que están en condición de ser utilizados sin
Ñ reacondicionamiento alguno, y se régistrarán al precio de la

correspondiente factura “comercial más | aquellos costos
SS 155
Ú
yy28 5

e)

£)

generalmente aceptados por la práctica contable, incluyendo los
costos adicionales de importación si fuera el caso. ===emnazenmn
- Materiales y equipos usados (condición "B") ======e==esee=zananz
Como condición "B" serán COM OREnon aquellos materiales y
equipos que no siendo nuevos están len condición de ser
utilizados sin reacondicionamiento “alguno, y se registrarán al
setenta y cinco por ciento (75%) del precio al que se cotizan en
ese momento los materiales y equipos nuevos, o al precio de
compra «según la correspondiente factura comercial, lo que
resultare men
- Materiales y equipos (condición "C*") eeeess==oor
Como condición "C" serán considerados aquellos materiales y
equipos que pueden ser utilizados para su función original
después de un adecuado reacondicionamiento, y se registrarán al
cincuenta por ciento (50%) del precio al que se cotizan en ¡nues
momento los materiales y equipos nuevos, o al precio de compra..

según la correspondiente factura comercial, lo que resultage-

A rl 7

En cuanto a fletes y gastos de transporte: ess=============e====s =2

y de sus familiares, así comio los gastos de transporte de efectós

personales y menaje de casa, de acuerdo a la política interna de la:

A ie

En el transporte de equipos / materiales y suministros necesarios

para las Operaciones, el Contratista evitará el pago de "falsos
fletes". De darse el caso, el reconocimiento de tales desembolsos
estará supeditado a la expresa aceptación por escrito de PERUPETRO.
En cuanto a los Seguros: rr
Las primas y costos netos as los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos se cobren en forma competitiva

respecto a compañías de seguros que no tengan relación con el

Contratíata.' ===s=s==s=====s=s======

No se debe considerar los pagos efectuados como resultado de

noemeso

contratos de cobertura de precios "hedging". ========

En cuanto a los tributos: =====s=sssemmemeese=== -

Sólo se reconocerán los tributos pagados con relación d actividades

inherentes al Contrato. r=emme=======
t
SERIEBN*0106949
8849

g) En cuanto a gastos de investigación: =============="==.

Los gastos de investigación para el desarrollo de nuevos equipos,

materiales, procedimientos y técnicas a utilizarse en la búsqueda,
z desarrollo y producción de Hidrocarburos, así como gastos de
perfeccionamiento de los mismos, serán reconocidos previa
aprobación por escrito de PERUPETRO. ===========sr ===
h) En cuanto a la asignación, proporcional de gastos en general: DER
Si el Contratista desarrollara otras actividades además de las del
Contrato, o tuviese suscrito con PERUPETRO más de un contrato, los
costos del personal técnico y administrativo, los gastos de
mantenimiento de oficinas administrativas, los gastos y costos de
operación de almacenes, así como otros gastos y costos indirectos,

se cargarán a la Cuenta de Egresos del Factor R,., sobre una base de

asignación proporcional de gastos que obedecerá a una política

previamente propuesta por el Contratista y aceptada por PERUPETRO.
OPORTUNIDAD DEL REGISTRO =es========s==ii soon
Los ingresos correspondientes a la valorización de la Producción
iscalizada de Hidrocarburos de un determinado mes calendario, se
'istrarán como ingresos del mes calendario en el/que los
arburos fueron fiscalizados. ===s=eemmmmncoooos=es============
esos a que se refieren los literales b), c), d), e) y EN
to 3.1 del presente anexo, se cargarán a la Cuenta de.
en el momertto en que efectivamente se percibieron. =======

ce) Los egresbas se registrarán en el momento en que se efectuó el pago

correspondiente. =======mwm
4. INGRESOS Y EGRESOS NO RECONOCIDOS =====
4.1 INGRESOS NO RECONOCIDOS

A A

V Para efectos del cálculo del Factor R;¿.,, no se reconocerán como
] ingresos, los siguientes: ===

| a) Ingresos financieros en general. aaa
b) p Ingresos percibidos hor, la prestación de servicios o enajenación de
bienes de propiedad del Contratista, efectuadas antes de la Fecha

de Suscripción del Contrato. ===

e) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato. =em=e=x=== ass=eso===s=======
4.2 EGRESOS NO RECONOCIDOS seemmmmmsnsro es
s Para efectos del cálculo del Factor R;.,, no se reconocerán como

= “egresos los desembolsos efecttados por los siguientes conceptos:

=

a) Las Inversiones, gastos y costos incurridos por 0 Cohtratista

antes de la Fecha de Suscripción del Contrato. ==

b) Los gastos de intereses sobre préstamos, deolep ao los intereses
sobre créditos del los proveedores. ========ccosecens
€) Los gastos financieros en general. ===
d) Los costos incurridos por Me toma de inventarios_en caso de
efectuarse alguna cesión de derechos del Contratista virtud del

Contrato. _e=s===es=sesmonéseea===

€)! Depreciación y amortización de activos. =eres==e=s===tesssas========
£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive las

impuestas como resultados de juicios. =======%»

gy) Multas, recargos y reajustes derivados del incumplimiento el
pago oportuno de tributos vigentes en el país. sem=m=s==============
h) ¡Impuesto a la Renta aplicable al Contratista y el Impuesto
aplicable a las utilidades disponibles para el titular del
exterior, si fuera el Caso. =esesscasasrasororo dores
i) Impuesto General a las Ventas y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del Impuesto a la

A A

3) Las donaciones en general, excepto aquellas previamente aprobadas

pez: PERUPETRO.

xk) Gastos de publicidad, excepto aquellos previamente aprobados por,
N

qn

PEROPETRO. eee AAA
1) Los costos y gastos de transporte y Icomercialización de los
Hidrocarburos más allá del ER de Fiscalización de la Producción.
11) Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del puntolide Fiscalización de la Producción. ====
m) Otros gastos e inversiones no vinculados con las Operaciones del
CONLIALO. rr e

anu rs======:

N
REVISION DEL PROCEDIMIENTO CONTABLE ==
Las disposiciones del presente Procédimiento Contable podrán ser

modificadas por acuerdo de las Partes, con la indicación de la fecha a
/

partir de la cual empezará a regir. ===================s==e=====

ANEXO "F*"

ammmss==s============= UNIDADES DE TRABAJO EXPLORATORIO (UTE) ===mmmmmmmmn==
!

1

-

semen 0106950 8850

A

Y, 1
Prada TABLA DE EQUIVALENCIAS e==========seeemmem===e====

%

[actividad [| vurÉ 7]
Sísmica 2D - Kn
Sísmica 3D - Kw [li
Reprocesamiento 2D - Em | |  o0.0z_______ |

[Gravimetría — Em >>> 000217]
Magnetometría - Km
Estudios por período
PS
0_- 1,000 E Y E
FP 0i0xm |

1,001 — 2,000 0-10 xm
2,001 — 3,000

3,001 - 4,000 0.12 x m
0.15 x m

4,001 a más
Nota.- Para efecto de valorización de las fianzas establecidas en! el

acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$ 5,000 cnc
Agregue usted señor Notario, lo que fuera de ley, y sírvase cursar los
partes correspondientes al Registro Público de Hidrocarburos para su

1 Xx

o |

inscripción.

ROLIFERA PETROLEUM LIMITED El SEÑOR FRANCISCO GALVEZ DAÑINO
BANCO CENTRAL DE RESERVA DEL PERÚ LOS SEÑORES RENZO. y

LA MINNTA POR EL DOCTOR FRANCISCO GALVEZ DAÑINO, ABOGADO INSCRITO.
DS $
OLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO: 05088 ======"

rr ooo ooo ooo
% y

till

iS

ernerrooooooo loro =====
0338

APRUEBAN CONTRATO DE LIC'
LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 133

EL PRESIDENTE DE LA REPÚBLICA *

Que, el artículo 10* del Texto Único Ordenado de la L
Orgánica de Hidrocarburos, <álerentos Tormes

r Garantías
lo: dispuesto en los numerales

"conformidad con
Pda yl To Eno rada e Consitción Polla del

Perú y el Texto Único Ordenado de la Ley Orgánica
Harocarburos. vel y

[

Dado en la Casa de Gobigino, en Lima, quince
clas del mes de abel del slo dear Lima, pa

8351

Pongo en su conocimiento que _en la Sesión No. 16-2008, realizada el día 22
de Agosto del 2008, el Directorio adoptó el Acuerdo siguiente: o:
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE 133. =ise=s===============

ACUERDO DE DIRECTORIO No. 103-2008 ==:

2009
3
á 'San Borja, 22 de Agosto del 2008 =

Visto el Memorando No. CONT-GFCN-1497-2008, de 11 de Agosto del 2008, por
el que se solicita la aprobación del-Proyecto de Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 133; y, =====
Considerando:
3 Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PETROLÍFERA PETROLEUM
DEL- PERÚ S.A.C., llegaron a un acuerdo sobre el texto del Proyecto de

Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote 133 cr rr rr ooo osos ==
en el Informe Técnico Legal No. GPCN-1494-2008, la'Comisión de Trabajo

EPETRO S.A., concluye señalando que, de acuerdo a los aspectos
qntractuales, económicos y geológicos analizados, así como al
de Trabajo establecido, el Proyecto de Contrato de Licencia
ción y Explotación de Hidrocarburos en el Lote 133, cumple*
ones del Texto Único Ordenado de la Ley No. 26221, Ley
buros, aprobado por Decreto Supremo No. 042-2005-EM, y
eleva dicho Proyecto a la Gerencia General, para los
A conforme a Ley; eeesescmanameameceensenseresnesss
del Texto Único Ordenado de la Ley No. 26221, Ley
ños, aprobado por Decreto Supremo No. 042-2005-EM,

trámites que correspond
Que, el Artículo 11
. Orgánica, de Hidrocarb
(establece que los Contratos se aprobarán por Decreto Supremo refrendado por
llos Ministros de Economía y Finanzas y de Energía y Minas/ en un plazo no
mayor de 60 (sesenta) días de iniciado el trámite de aprobación ante el
Ministerio de Energía y Minas por la Entidad Contratante; =
De conformidad con el Artículo 44? del Estatuto Social de PERDPETRO S.A.;
El Directorio, por unanimidad;

ACORDÓ: A

a =.==

L. Aprobar el Proyecto de Contrato de Licencia para la Exploración y ”
Explotación de Hidrocarburos en el Lote 133, a suscribirse entre
PERUPETRO S.A. y PETROLÍFERA PETROLEUM DEL PERÚ S.A.C.; así como, el
Proyecto de Decreto Supremo que aprobaría el mencionado Contrato, los
que se adjuntan al presente Acuerdo y forman parte integrante del
DO o SS

/
1028 - '

Es Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral 1.
precedente, para su correspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Artículo 11% del Texto Único
Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado
por Decreto Supremo No. 042-2005-EM. ===

3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir el

Contrato indicado en el numeral 1. que antecede, una vez que se haya

expedido el correspondiente Decreto Supremo. ==========: a
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
Acta. = aremrnrenreoroooooosooosen amooroooooooesoo====

Lo que transcribo a usted para su e neo y demás fines.
San Borja, 22 ae Agosto del 2008 Po
A CONTINUACION DOS FIRMAS DE DANIEL SABA DE ANDREA PRESIDENTE DE PERUPETRO
S.A..- ISABEL TAFUR MARIN SECRETARIA GENERAL =
INSERTO NÚMERO TRES: =
TRANSCRIPCIÓN ======

ee=========

Pongo en su conocimiento que en la Sesión No. 04-2009, realizada el día 27
de Febrero del 2009, el Directorio adoptó el Acuerdo siguiente: ===========

DISPONEN QUE EL ING. JOSÉ COZ REASUMA LA GERENCIA DE CONTRATOS, Y ENCARGAN
LA GERENCIA GENERAL DE PERUPETÉO S.A., AL SEÑOR MILTON RODRÍGUEZ. ======6==

ACUERDO DE DIRECTORIO NO. 016-2009 se=soecnmsaganamanmnmmnesnssmnemmcamoos |
San Borja, 27 de Febrero del 2009 A E

CO A NN e a

Que, mediante Acuerdo de Directorio No. 006-2009, de 12 de Febrero del
2009, se encargó la Gerencia General de PERUPETRO S.A., al señor MILTON
UBALDO RODRÍGUEZ CORNEJO, Gerente de Planeamiento y Presupuesto de
PERUPETRO S.A., en adición a sus funciones, con fecha efectiva 09 de
Febrero del 2009; debido a que, el Ing. José Coz Calderón, encargado de la
Gerencia General de PERUPETRO S.A., había solicitado hacer uso de su
descanso vacacional, por el período comprendido entre el día 09 de Febrero
y el 01 de Marzo del 2009; =ea=mese=nsze=a

Que, por razones de carácter personal, lel Ing. José Coz Calderón, ha
Solicitado reasumir sus funciones como Gerente de Contratos de PERUPETRO
S.A., puesto que senta desempeñando hasta el 28 de Diciembre del 2008;

Que, se ha considerado pereinenes continuar encargando la Gerencia General
de PERUPETRO S.A., al señor Miltón Rodríguez Cornejo; ====sememecersasaanama
De conformidad con el Artículo 44* del Estatuto Social de PERUPETRO S.A.;'
El Directorio, por unanimidad; PI A

ÑS

SERIE BN"0106952
Ñ 8852

Disponer que el Ing. JOSÉ ANTONIO COZ CALDERÓN, reasuma sus funciones
como Gerente de Contratos de PERUPETRO S.A. A
La Encargar la Gerencia General de PERUPETRO S.A., al señor MILTON
UBALDO RODRÍGUEZ CORNEJO, Gerente de Planeamiento y Presupuesto de
PERUPETRO 5.A., en adición-a sus funciones, a atte dl día 02 de
Marzo del 2009. secc
3. Encargar a la Administración se adopten las acciones que
correspondan, a fin de dar cumplimiento al presente Acuerdo. ==

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación, de

emana ooopooososema

Acta.

/
Lo que transcribo a usted para su conocimiento y demás fines.

San Borja, 27 de Febrero del 2009 =========:

creeo
A CONTINUACION DOS FIRMAS ILEGIBLES =s=ececcereerrrsaeereeoeoooosooos=o=
INSERTO NÚMERO CUATRO

CARTA N* 092-2008-BCRP

dirigirme a usted con relación a su carta N” GGRL-CONT-=
1832 a la Clausula de Derechos Financieros del Proyecto de
Contrato de clósaia para la Exploración y Explotación de Hidrocarburos en
el Lote 133, acordado con la empresas PETROLIFERA PETROLEUM DEL PERU S.A.C-
Al respecto, debo manifestarle que este Banco Central ha aprobado su
intervención en el Contrato, teniendo en cuenta que el texto de la
referida Cláusula de derechos Financieros,/ del proyecto de Contrato
remitido adjunto a 'su carta, es igual al modelo aprobado por nuestro

Directorio el 18 de noviembre de 1993. ===

==
Asimismo, para la suscripción de dicho contrato hemos sido designados el
que Ísuscribe, como Gerente General del Banco Central, y el Gerente
Jurídico, doctor Manuel Monteagudo Valdez, y en caso de impedimento de
algunos de nosotros, lo harán el Subgerente Legal en Asuntos Contenciosos
Administrativos, doctor /Hector Rolando Herrera Soares, o el doctor Javier
Martin ¿Quinteros Zarzoza, Subgerente de Asesoria Legal en Asuntos

rr
V

Financieros (e). =============
s238

Hago uso de la ocasión para eopresatíe la seguridad de mi mayor
Consideración. e ooooooroseenstesass Y
FIRMA EL SEÑOR RENZO ROSSINI MIÑÁN -GERENTE GENERAL Y UN SELLO DEL BANCO
CENTRAL DE RESERVA DEL- PERÚ. secc oooo===s=================
INSERTO NUMERO CINCO: o An

BANCO CENTRAL DE RESERVA DEL PERU. =ereeeerreeerooneeoeooooosoooremsse=es
SECRETARIA GENERAL.
DEHERA- BRUCE MITRANT, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, CERTIFICA QUE: =========á=======
Que, en el Acta N” 4126, correspondiente a la sesión de Directorio

celebrada el 15 de diciembre del año 2005, con asistencia de los Directores

señores Oscar Dancourt Masías (Vicepresidente en "ejercicio de la
Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Jiménez y Daniel Schdlowsky Rosenberg y la ausencia del señor Luis Carranza
Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir
del 1 de £nero de 2006, el Manual de A>rganización y ¡Funciones del Banco
Central' de Reserva del Perú, en el que se denominó a la Oficina Legal como
Gerencia Juridica, y
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de Jos Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Dániel Schydlowsky Rosenberg y la
ausencia de los señores Luis Carranza Ugarte y' Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto
de Gerente Jurídico cr
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, de
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006
Icomo Gerente iO
Lima, 9 de agosto de 2006 A
Firmado DEHERA BRUCE MITRANI e
INSERTO MUMERO SEIS =========== E
BANCO CENTRAL DE RESERVA DEL PERU. ======

SECRETARIA GENERAL. ======e=sc===crrrrrrr rre reereresses=n
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N* (4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de

meo...

nor

S
A
e

E
SERIE BN*0106953
8853

4, con asistencia de los Directores señores Javier Silva Ruete
Presidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt
Masías y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor literal

siguiente: ==============
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL).
+-+El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente

A

Lima, 22 de diciembre de 2004. ===========.

Una Firma Ilegible. e======sss=soseneeseeonesmaezanzamas

INSERTO NUMERO SIETE: ========================

SUNARP s==============:

ZONA REGISTRAL N* IX SEDE LIMA OFICINA REGISTRAL LIMA N* PARTIDA: 11014549
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA DEL PERU

REGISTRO DE PERSONAS JURÍDICAS DE LIMA. ===========ssssmemmseaas==e========
RUBRO: NOMBRAMIENTO DE MANDATARIOS esenmemmanacooooooooooooo==o====S=========

C00059 ========

rr
EN EL ACTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008,
'E ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA INVERSIÓN EN
EO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE
DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE

. GUILLERMO ROSSINI MIÑÁN (D.M.I. M* 08727483) Y EL GERENTE
z MONTEAGUDO VALDEZ (D.N.I N* 10275927) Y, EN CASO DE
IMPEDIMENTO ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE DE ASESORIA
LEGAL EN AS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA

SOARES (D.N.I. N* 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N*
08638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
JURIDICA. ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL N” 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00
CON RECIBO(S) NUMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE

2008. ==

FIRMADO MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA REGISTRAL
N* IX SEDE LIMA, ==e==s=essmnoooan nono ===
CONCLUSIÓN: osmemanacc lcd
HABIENDO LEIDO LOS OTORGANTES. "TODO. EL. INSTRUMENTO, SE RATIFICARON
DECLARANDO HABERLO CONFRONTADO CON' LA MINUTA CUYO TEXTO | CORRE 'INSERTO, '
: dana eh ko abes ma eandiA eu Y

IBA Y

h mo obre
ena

HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO, FIRMÁNDOLO; DE
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE SERIE B N* 0106912.
A LA SERIE BN” 0106953 Vta

p. PERUPETRO S.A.

dl ' Nx
p- PETROLIFERA PETROLEUM LIMITED

AMA,

FRANCIS! GALVEZ DAÑINO

> ge EL: 1 6/0y/5 ES ó

RENZO GUILLERMO ROSSINT AAN VALDEZ
FIRME EL: 28ABRiL 208 * FIRME EL: 27. Oy. o7'

CONCLUYE EL PROCESO DE FIRMAS EL: CUATRO DE MAYO DEL AÑO DOS MIL NUEVE

Es copia Fotostática de la Escritura Públi

en mi Registro con fecha....._1£2........de.....
del._20:09...a fojas... £ 8.12... y a solicitud
interesada expido el presente TESTIMONIO de
a Lay el que rubrico en cada yna de sus hojas, selto.
Eno Y Amo: D 4 ABR, 2009 :

En kima,
SUNARP

ES

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASIENTO
CONTRATOS DE LICENCIA 12315725 A0001

Derechos los : S/.1,420.00 nuevos soles, derechos cobrados - S/,1,420.00
nuevos Pa Derechos por devolver : S/0.00 nuevos soles.
Recibo(s) Número(s)

13542-34 00020795-33. LIMA, 18 de Mayo de 2009,

CERTIFICO: Que es Totocopia Del Origins
Inscripción devuelta po; Registros Públicos

Lima, 19 KAYo o

KDO 'ANDINI BARREDA
ETA RIO DE LILA

Zona Registral N* 1% - Seria Lima
Presente Copia fotost4t;z.,)... lerancia
os YY de Di,
Ñ . meda de Panes Y

¡e Eefnandini Barreda
- lo de Lima
